SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Quarterly Information - ITR At March 31, 2016 and report on review of Quarterly Information (A free translation of the original in Portuguese) Index (Expressed in millions of reais, unless otherwise indicated) Report on review of Quarterly Information 4 Company Data / Share Capital Composition 6 Individual Interim Accounting Information / Statement of Financial Position - Assets 7 Individual Interim Accounting Information / Statement of Financial Position - Liabilities 8 Individual Interim Accounting Information / Statement of Income 9 Individual Interim Accounting Information / Statement of Comprehensive Income 10 Individual Interim Accounting Information / Statement of Cash Flows – Indirect Method 11 Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2016 to 03/31/2016 12 Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2015 to 03/31/2015 13 Individual Interim Accounting Information / Statement of Added Value 14 Consolidated Interim Accounting Information / Statement of Financial Position - Assets 15 Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities 16 Consolidated Interim Accounting Information / Statement of Income 17 Consolidated Interim Accounting Information / Statement of Comprehensive Income 18 Consolidated Interim Accounting Information / Statement of Cash Flows – Indirect Method 19 Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2016 to 03/31/2016 20 Consolidated Interim Accounting Information / Statement of Added Value 22 Notes to the financial statements 23 1. The Company and its operations 23 2. Basis of preparation of interim financial information 23 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company 23 4. Basis of consolidation 23 5. Summary of significant accounting policies 24 6. Cash and cash equivalents and Marketable securities 25 7. Trade and other receivables 26 8. Inventories 29 9. Assets classified as held for sale 30 10. Investments 31 11. Property, plant and equipment 33 12. Intangible assets 34 13. Impairment 35 14. Exploration for and evaluation of oil and gas reserves 35 15. Trade payables 35 16. Finance debt 35 17. Leases 38 18. Related-party transactions 39 19. Provision for decommissioning costs 42 20. Taxes 42 21. Employee benefits (Post-Employment) 46 22. Shareholders’ equity 48 23. Sales revenues 48 24. Other expenses, net 48 25. Costs and Expenses by nature 49 26. Net finance income (expense) 49 27. Supplemental information on statement of cash flows 49 28. Segment information 50 29. Provisions for legal proceedings 54 2 30. Collateral for crude oil exploration concession agreements 59 31. Risk management 60 32. Fair value of financial assets and liabilities 64 33. Subsequent events 64 34. Correlation between the notes disclosed in the complete annual financial statements as of December 31, 2015 and the interim statements as of March 31, 2016 66 3 (A free translation of the original in Portuguese) Report on review of Quarterly Information To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Petróleo Brasileiro S.A - Petrobras, included in the Quarterly Information Form (ITR) for the quarter ended March 31, 2016, comprising the balance sheet at that date and the statements of income, comprehensive income changes in equity and cash flows for the quarter then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company and consolidated interim accounting information in accordance with the accounting standard CPC 21, Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC) and International Accounting Standard (IAS) 34, Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company and consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. 4 Emphasis – Impact of the Lava Jato Operation on the Company’s results We draw attention to note 3 of the interim financial information which describes that: i) no additional information has been identified through the date of this accounting information which could materially impact the estimation methodology adopted for the write off recorded on September 30, 2014 ; and ii) the internal investigations being conducted by outside legal counsel under the supervision of a Special Committee created by the Company and the investigation conducted by the Securities and Exchange Commission are still on going. We also draw attention to note 29.4 of the interim financial information which describes legal actions filed against the Company, for which a possible loss, or range of possible losses, cannot be reasonably estimated as they are in their preliminary stages. Our report is not modified as a result of these matters. Other matters – Statements of Value Added We have also reviewed the parent company and consolidated statements of value added for the quarter ended March 31, 2016. These statements are the responsibility of the Company's management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Rio de Janeiro, May 12, 2016 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" RJ Marcos Donizete Panassol Contador CRC 1SP155975/O-8 "S" RJ 5 Company Data / Share Capital Composition Number of Shares (Thousand) Current Quarter 03/31/2016 From Paid-in Capital Common 7,442,454 Preferred 5,602,043 Total 13,044,497 Treasury Shares Common 0 Preferred 0 Total 0 6 Individual Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description March 31, 2016 December 31, 2015 1 Total Assets 675,507,000 698,646,000 1.01 Current Assets 69,324,000 82,453,000 1.01.01 Cash and Cash Equivalents 9,379,000 16,553,000 1.01.02 Marketable Securities 7,323,000 10,794,000 1.01.03 Trade and Other Receivables 16,357,000 20,863,000 1.01.04 Inventories 24,062,000 24,015,000 1.01.06 Recoverable Taxes 6,448,000 6,506,000 1.01.06.01 Current Recoverable Taxes 6,448,000 6,506,000 1.01.06.01.01 Current Income Tax and Social Contribution 1,585,000 1,520,000 1.01.06.01.02 Other Recoverable Taxes 4,863,000 4,986,000 1.01.08 Other Current Assets 5,755,000 3,722,000 1.01.08.01 Non-Current Assets Held for Sale 8,000 535,000 1.01.08.03 Others 5,747,000 3,187,000 1.01.08.03.01 Advances to Suppliers 371,000 208,000 1.01.08.03.02 Others 5,376,000 2,979,000 1.02 Non-Current Assets 606,183,000 616,193,000 1.02.01 Long-Term Receivables 42,560,000 49,085,000 1.02.01.01 Marketable Securities Measured at Fair Value 2,000 2,000 1.02.01.02 Marketable Securities Measured at Amortized Cost 268,000 258,000 1.02.01.03 Trade and Other Receivables 6,256,000 6,361,000 1.02.01.06 Deferred Taxes 17,555,000 24,641,000 1.02.01.06.01 Deferred Income Tax and Social Contribution 7,965,000 15,156,000 1.02.01.06.02 Deferred Taxes and Contributions 9,590,000 9,485,000 1.02.01.09 Other Non-Current Assets 18,479,000 17,823,000 1.02.01.09.03 Advances to Suppliers 898,000 1,017,000 1.02.01.09.04 Judicial Deposits 8,919,000 8,590,000 1.02.01.09.05 Other Long-Term Assets 8,662,000 8,216,000 1.02.02 Investments 111,460,000 115,536,000 1.02.03 Property, Plant and Equipment 443,079,000 442,439,000 1.02.04 Intangible Assets 9,084,000 9,133,000 7 Individual Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description March 31, 2016 December 31, 2015 2 Total Liabilities 675,507,000 698,646,000 2.01 Current Liabilities 96,334,000 105,247,000 2.01.01 Payroll, Profit Sharing and Related Charges 4,059,000 4,212,000 2.01.02 Trade Payables 25,549,000 28,172,000 2.01.04 Current Debt and Finance Lease Obligations 52,509,000 54,481,000 2.01.04.01 Current Debt 51,380,000 52,913,000 2.01.04.03 Finance Lease Obligations 1,129,000 1,568,000 2.01.05 Other Liabilities 11,608,000 15,458,000 2.01.05.02 Others 11,608,000 15,458,000 2.01.05.02.04 Other Taxes and Contributions 8,687,000 11,762,000 2.01.05.02.05 Other Accounts Payable 2,921,000 3,696,000 2.01.06 Provisions 2,609,000 2,436,000 2.01.06.02 Other Provisions 2,609,000 2,436,000 2.01.06.02.04 Pension and Medical Benefits 2,609,000 2,436,000 2.01.07 Liabilities Associated with Non-Current Assets Held for Sale and Discontinued − 488,000 2.02 Non-Current Liabilities 316,507,000 338,668,000 2.02.01 Non-Current Debt and Finance Lease Obligations 226,695,000 250,865,000 2.02.01.01 Non-Current Debt 221,338,000 245,439,000 2.02.01.03 Finance Lease Obligations 5,357,000 5,426,000 2.02.04 Provisions 89,812,000 87,803,000 2.02.04.01 Provisions for Tax Social Security, Labor and Civil Lawsuits 7,960,000 7,282,000 2.02.04.02 Other Provisions 81,852,000 80,521,000 2.02.04.02.04 Pension and Medical Benefits 45,825,000 44,546,000 2.02.04.02.05 Provision for Decommissioning Costs 34,613,000 34,641,000 2.02.04.02.06 Other Provisions 1,414,000 1,334,000 2.03 Shareholders' Equity 262,666,000 254,731,000 2.03.01 Share Capital 205,432,000 205,432,000 2.03.02 Capital Reserves 253,000 237,000 2.03.04 Profit Reserves 92,396,000 92,396,000 2.03.05 Retained Earnings/Losses (1,243,000) − 2.03.08 Other Comprehensive Income (34,172,000) (43,334,000) 8 Individual Interim Accounting Information / Statement of Income (R$ thousand) Account Code Account Description Accumulated of the Current Year 1/01/2016 to 03/31/2016 Accumulated of the Previous Year 01/01/2015 to 03/31/2015 3.01 Sales Revenues 55,250,000 58,957,000 3.02 Cost of Sales (39,518,000) (41,183,000) 3.03 Gross Profit 15,732,000 17,774,000 3.04 Operating Expenses / Income (10,659,000) (5,609,000) 3.04.01 Selling Expenses (3,984,000) (2,112,000) 3.04.02 General and Administrative Expenses (1,828,000) (1,894,000) 3.04.05 Other Operating Expenses (5,848,000) (4,978,000) 3.04.05.01 Other Taxes (237,000) (454,000) 3.04.05.02 Research and Development Expenses (502,000) (560,000) 3.04.05.03 Exploration Costs (1,134,000) (878,000) 3.04.05.05 Other Operating Expenses, Net (3,975,000) (3,086,000) 3.04.06 Share of Profit / Gains on Interest in Equity-Accounted Investments 1,001,000 3,375,000 3.05 Net Income Before Financial Results, Profit Sharing and Income Taxes 5,073,000 12,165,000 3.06 Finance Income (Expenses), Net (6,787,000) (5,357,000) 3.06.01 Finance Income 598,000 793,000 3.06.01.01 Finance Income 598,000 793,000 3.06.02 Finance Expenses (7,385,000) (6,150,000) 3.06.02.01 Finance Expenses (4,691,000) (2,427,000) 3.06.02.02 Foreign Exchange and Inflation Indexation Charges, Net (2,694,000) (3,723,000) 3.07 Net Income Before Income Taxes (1,714,000) 6,808,000 3.08 Income Tax and Social Contribution 468,000 (1,478,000) 3.08.02 Deferred 468,000 (1,478,000) 3.09 Net Income from Continuing Operations (1,246,000) 5,330,000 3.11 Income / Loss for the Period (1,246,000) 5,330,000 3.99 Basic Income per Share (Reais / Share) 3.99.01 Basic Income per Share 3.99.01.01 Common (0.10000) 0.41000 3.99.01.02 Preferred (0.10000) 0.41000 3.99.02 Diluted Income per Share 3.99.02.01 Common (0.10000) 0.41000 3.99.02.02 Preferred (0.10000) 0.41000 9 Individual Interim Accounting Information / Statement of Comprehensive Income (R$ thousand) Account Code Account Description Accumulated of the Current Year 01/01/2016 to 03/31/2016 Accumulated of the Previous Year 01/01/2015 to 03/31/2015 4.01 Net Income for the Period (1,246,000) 5,330,000 4.02 Other Comprehensive Income 9,165,000 (10,420,000) 4.02.03 Cumulative Translation Adjustments (8,026,000) 8,893,000 4.02.07 Unrealized Gains / (Losses) on Cash Flow Hedge - Recognized in Shareholders' Equity 19,856,000 (24,959,000) 4.02.08 Unrealized Gains / (Losses) on Cash Flow Hedge - Reclassified to Profit or Loss 2,639,000 683,000 4.02.09 Deferred Income Tax and Social Contribution on Cash Flow Hedge (7,648,000) 8,254,000 4.02.10 Share of Other Comprehensive Income of Equity-Accounted Investments 2,344,000 (3,291,000) 4.03 Total Comprehensive Income for the Period 7,919,000 (5,090,000) 10 Individual Interim Accounting Information / Statement of Cash Flows – Indirect Method (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2016 to 03/31/2016 Accumulated of the Previous Year 01/01/2015 to 03/31/2015 6.01 Net Cash - Operating Activities 7,546,000 12,309,000 6.01.01 Cash Provided by Operating Activities 16,289,000 16,311,000 6.01.01.01 Ver Tradução (1,246,000) 5,330,000 6.01.01.03 Actuarial Expense with Pension and Medical Benefits 1,852,000 1,553,000 6.01.01.04 Share of Profit of Equity-Accounted Investments (1,001,000) (3,375,000) 6.01.01.05 Depreciation, Depletion and Amortization 9,539,000 6,395,000 6.01.01.06 Impairment Charges on Property, Plant and Equipment and Other Assets 340,000 − 6.01.01.07 Exploration Expenditures Written Off 579,000 484,000 6.01.01.08 (Gains) / Losses on Disposal / Write-Offs of Non-Current Assets, E&P Areas Returned and Cancelled Projects 107,000 (181,000) 6.01.01.09 Foreign Exchange Variation, Indexation and Finance Charges 6,572,000 5,693,000 6.01.01.10 Deferred Income Taxes, Net (468,000) 1,478,000 6.01.01.12 Allowance for Impairment of Trade Receivables 15,000 (1,066,000) 6.01.02 Decrease / (Increase) in Assets / Increase/(Decrease) in Liabilities (8,743,000) (4,002,000) 6.01.02.01 Trade and Other Receivables (311,000) (86,000) 6.01.02.02 Inventories (47,000) (1,532,000) 6.01.02.03 Judicial deposits (329,000) (389,000) 6.01.02.04 Other Assets (1,912,000) (2,749,000) 6.01.02.05 Trade Payables (1,977,000) 162,000 6.01.02.06 Taxes Payables (3,098,000) 410,000 6.01.02.07 Pension and Medical Benefits (400,000) (390,000) 6.01.02.08 Other Liabilities (669,000) 572,000 6.02 Net Cash - Investing Activities (5,544,000) (9,646,000) 6.02.01 Capital Expenditures (9,465,000) (13,145,000) 6.02.02 Additions to Investments (497,000) (2,199,000) 6.02.03 Proceeds from Disposal of Assets (Divestment) − 223,000 6.02.04 Investments in Marketable Securities 3,819,000 5,003,000 6.02.05 Dividends Received 599,000 167,000 6.02.06 Cash and Cash Equivalents of Consolidated Companies Previously Aaccounted for by the Equity Method − 305,000 6.03 Net Cash - Financing Activities (9,176,000) (1,771,000) 6.03.02 Proceeds from Long-Term Financing 15,852,000 15,433,000 6.03.03 Repayment of Principal (23,494,000) (16,186,000) 6.03.04 Repayment of Interest (1,534,000) (1,018,000) 6.05 Net Increase/ (Decrease) in Cash and Cash Equivalents (7,174,000) 892,000 6.05.01 Cash and Cash Equivalents at the Beginning of the Year 16,553,000 5,094,000 6.05.02 Cash and Cash equivalents at the End of the Period 9,379,000 5,986,000 11 Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2016 to 03/31/2016 (R$ thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings (Losses) Accumulated Other Comprehensive Income Shareholders' Equity 5.01 Balance at the Beginning of the Period 205,432,000 237,000 92,396,000 − (43,334,000) 254,731,000 5.03 Adjusted Opening Balance 205,432,000 237,000 92,396,000 − (43,334,000) 254,731,000 5.04 Capital Transactionswith Owners − 16,000 − 3,000 (3,000) 16,000 5.04.08 Change in Interest in Subsidiaries − 16,000 − − − 16,000 5.04.09 Realization of the Deemed Cost − − − 3,000 (3,000) − 5.05 Total of Comprehensive Income − − − (1,246,000) 9,165,000 7,919,000 5.05.01 Net Income for the Period − − − (1,246,000) − (1,246,000) 5.05.02 Other Comprehensive Income − 9,165,000 9,165,000 5.07 Balance at the End of the Period 205,432,000 253,000 92,396,000 (1,243,000) (34,172,000) 262,666,000 12 Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2015 to 03/31/2015 (R$ thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings (Losses) Accumulated Other Comprehensive Income Shareholders' Equity 5.01 Balance at the Beginning of the Period 205,432,000 (430,000) 127,222,000 − (23,376,000) 308,848,000 5.03 Adjusted Opening Balance 205,432,000 (430,000) 127,222,000 − (23,376,000) 308,848,000 5.04 Capital Transactionswith Owners − − − 3,000 (3,000) − 5.04.09 Realization of the Deemed Cost − − − 3,000 (3,000) − 5.05 Total of Comprehensive Income − − − 5,330,000 (10,420,000) (5,090,000) 5.05.01 Net Income for the Period − − − 5,330,000 − 5,330,000 5.05.02 Other Comprehensive Income − (10,420,000) (10,420,000) 5.07 Balance at the End of the Period 205,432,000 (430,000) 127,222,000 5,333,000 (33,799,000) 303,758,000 13 Individual Interim Accounting Information / Statement of Added Value (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2016 to 03/31/2016 Accumulated of the Previous Year 01/01/2015 to 03/31/2015 7.01 Sales Revenues 86,058,000 94,643,000 7.01.01 Sales of Goods and Services 74,091,000 77,096,000 7.01.02 Other Revenues 1,912,000 2,619,000 7.01.03 Revenues Related to the Construction of Assets to be Used in Own Operations 10,070,000 13,862,000 7.01.04 Allowance / Reversal for Impairment of Trade Receivables (15,000) 1,066,000 7.02 Inputs Acquired from Third Parties (32,278,000) (41,697,000) 7.02.01 Cost of Sales (12,230,000) (18,337,000) 7.02.02 Materials, Power, Third-Party Services and Other Operating Expenses (15,220,000) (18,343,000) 7.02.03 Impairment Charges / Reversals of Assets (340,000) (1,000) 7.02.04 Others (4,488,000) (5,016,000) 7.02.04.01 Tax Credits on Inputs Acquired from Third Parties (4,488,000) (5,016,000) 7.03 Gross Added Value 53,780,000 52,946,000 7.04 Retentions (9,539,000) (6,395,000) 7.04.01 Depreciation, Amortization and Depletion (9,539,000) (6,395,000) 7.05 Net Added Value Produced 44,241,000 46,551,000 7.06 Transferred Added Value 1,056,000 5,219,000 7.06.01 Share of Profit of Equity-Accounted Investments 1,001,000 3,375,000 7.06.02 Finance Income (167,000) 1,628,000 7.06.03 Others 222,000 216,000 7.07 Total Added Value to be Distributed 45,297,000 51,770,000 7.08 Distribution of Added Value 45,297,000 51,770,000 7.08.01 Employee Compensation 6,202,000 6,292,000 7.08.01.01 Salaries 3,556,000 3,906,000 7.08.01.02 Fringe Benefits 2,329,000 2,082,000 7.08.01.03 Unemployment Benefits (FGTS) 317,000 304,000 7.08.02 Taxes and Contributions 17,500,000 20,517,000 7.08.02.01 Federal 9,135,000 12,491,000 7.08.02.02 State 8,257,000 7,918,000 7.08.02.03 Municipal 108,000 108,000 7.08.03 Return on Third-Party Capital 22,841,000 19,631,000 7.08.03.01 Interest 7,733,000 8,207,000 7.08.03.02 Rental Expenses 15,108,000 11,424,000 7.08.04 Return on Shareholders' Equity (1,246,000) 5,330,000 7.08.04.03 Retained Earnings / (Losses) for the Period (1,246,000) 5,330,000 14 Consolidated Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description 03/31/2016 12/31/2015 1 Total Assets 859,160,000 900,135,000 1.01 Current Assets 146,243,000 169,581,000 1.01.01 Cash and Cash Equivalents 77,778,000 97,845,000 1.01.02 Marketable Securities 2,729,000 3,047,000 1.01.03 Trade and Other Receivables 18,865,000 22,659,000 1.01.04 Inventories 29,098,000 29,057,000 1.01.06 Recoverable Taxes 10,612,000 10,732,000 1.01.06.01 Current Recoverable Taxes 10,612,000 10,732,000 1.01.06.01.01 Current Income Tax and Social Contribution 3,800,000 3,839,000 1.01.06.01.02 Other Recoverable Taxes 6,812,000 6,893,000 1.01.08 Other Current Assets 7,161,000 6,241,000 1.01.08.01 Non-Current Assets Held for Sale 31,000 595,000 1.01.08.03 Others 7,130,000 5,646,000 1.01.08.03.01 Advances to Suppliers 569,000 421,000 1.01.08.03.02 Others 6,561,000 5,225,000 1.02 Non-Current Assets 712,917,000 730,554,000 1.02.01 Long-Term Receivables 67,617,000 74,879,000 1.02.01.01 Marketable Securities Measured at Fair Value 21,000 21,000 1.02.01.02 Marketable Securities Measured at Amortized Cost 327,000 321,000 1.02.01.03 Trade and Other Receivables 13,841,000 14,327,000 1.02.01.06 Deferred Taxes 27,126,000 34,507,000 1.02.01.06.01 Deferred Income Tax and Social Contribution 16,206,000 23,490,000 1.02.01.06.02 Deferred Taxes and Contributions 10,920,000 11,017,000 1.02.01.09 Other Non-Current Assets 26,302,000 25,703,000 1.02.01.09.03 Advances to Suppliers 6,142,000 6,395,000 1.02.01.09.04 Judicial Deposits 10,142,000 9,758,000 1.02.01.09.05 Other Long-Term Assets 10,018,000 9,550,000 1.02.02 Investments 14,216,000 13,772,000 1.02.03 Property, Plant and Equipment 619,224,000 629,831,000 1.02.04 Intangible Assets 11,860,000 12,072,000 15 Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description 03/31/2016 12/31/2015 2 Total Liabilities 859,160,000 900,135,000 2.01 Current Liabilities 107,458,000 111,572,000 2.01.01 Payroll, Profit Sharing and Related Charges 4,871,000 5,085,000 2.01.02 Trade Payables 20,755,000 24,913,000 2.01.03 Taxes Obligations 1,125,000 410,000 2.01.03.01 Federal Taxes Obligations 1,125,000 410,000 2.01.03.01.01 Income Tax and Social Contribution Payable 1,125,000 410,000 2.01.04 Current Debt and Finance Lease Obligations 62,126,000 57,382,000 2.01.04.01 Current Debt 62,076,000 57,334,000 2.01.04.03 Finance Lease Obligations 50,000 48,000 2.01.05 Other Liabilities 15,864,000 20,738,000 2.01.05.02 Others 15,864,000 20,738,000 2.01.05.02.04 Other Taxes and Contributions 9,678,000 13,139,000 2.01.05.02.05 Other Accounts Payable 6,186,000 7,599,000 2.01.06 Provisions 2,717,000 2,556,000 2.01.06.02 Other Provisions 2,717,000 2,556,000 2.01.06.02.04 Pension and Medical Benefits 2,717,000 2,556,000 2.01.07 Liabilities Associated with Non-Current Assets Held for Sale and Discontinued − 488,000 2.01.07.01 Liabilities Associated with Non-Current Assets Held for Sale − 488,000 2.02 Non-Current Liabilities 485,319,000 530,633,000 2.02.01 Non-Current Debt and Finance Lease Obligations 387,889,000 435,467,000 2.02.01.01 Non-Current Debt 387,740,000 435,313,000 2.02.01.03 Finance Lease Obligations 149,000 154,000 2.02.03 Deferred Taxes 812,000 906,000 2.02.03.01 Deferred Income Tax and Social Contribution 812,000 906,000 2.02.04 Provisions 96,618,000 94,260,000 2.02.04.01 Provisions for Tax Social Security, Labor and Civil Lawsuits 9,798,000 8,776,000 2.02.04.02 Other Provisions 86,820,000 85,484,000 2.02.04.02.04 Pension and Medical Benefits 48,994,000 47,618,000 2.02.04.02.05 Provision for Decommissioning Costs 35,604,000 35,728,000 2.02.04.02.06 Other Provisions 2,222,000 2,138,000 2.03 Shareholders' Equity 266,383,000 257,930,000 2.03.01 Share Capital 205,432,000 205,432,000 2.03.02 Capital Reserves 37,000 21,000 2.03.04 Profit Reserves 92,612,000 92,612,000 2.03.05 Retained Earnings/Losses (1,243,000) − 2.03.08 Other Comprehensive Income (34,172,000) (43,334,000) 2.03.09 Non-Controlling Interests 3,717,000 3,199,000 16 Consolidated Interim Accounting Information / Statement of Income (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2016 to 03/31/2016 Accumulated of the Previous Year 01/01/2015 to 03/31/2015 3.01 Sales Revenues 70,337,000 74,353,000 3.02 Cost of Sales (49,329,000) (51,943,000) 3.03 Gross Profit 21,008,000 22,410,000 3.04 Operating Expenses / Income (12,472,000) (9,238,000) 3.04.01 Selling Expenses (3,751,000) (1,724,000) 3.04.02 General and Administrative Expenses (2,652,000) (2,710,000) 3.04.05 Other Operating Expenses (6,457,000) (4,977,000) 3.04.05.01 Other Taxes (542,000) (753,000) 3.04.05.02 Research and Development Expenses (503,000) (564,000) 3.04.05.03 Exploration Costs (1,147,000) (983,000) 3.04.05.05 Other Operating Expenses, Net (4,265,000) (2,677,000) 3.04.06 Share of Profit / Gains on Interest in Equity-Accounted Investments 388,000 173,000 3.05 Net Income Before Financial Results, Profit Sharing and Income Taxes 8,536,000 13,172,000 3.06 Finance Income (Expenses), Net (8,693,000) (5,621,000) 3.06.01 Finance Income 886,000 734,000 3.06.01.01 Finance Income 886,000 734,000 3.06.02 Finance Expenses (9,579,000) (6,355,000) 3.06.02.01 Finance Expenses (6,146,000) (3,691,000) 3.06.02.02 Foreign Exchange and Inflation Indexation Charges, Net (3,433,000) (2,664,000) 3.07 Net Income Before Income Taxes (157,000) 7,551,000 3.08 Income Tax and Social Contribution (224,000) (3,023,000) 3.08.01 Current (1,637,000) (979,000) 3.08.02 Deferred 1,413,000 (2,044,000) 3.09 Net Income from Continuing Operations (381,000) 4,528,000 3.11 Income / Loss for the Period (381,000) 4,528,000 3.11.01 Attributable to Shareholders of Petrobras (1,246,000) 5,330,000 3.11.02 Attributable to Non-Controlling Interests 865,000 (802,000) 3.99 Basic Income per Share (Reais / Share) 3.99.01 Basic Income per Share 3.99.01.01 Common (0.10000) 0.41000 3.99.01.02 Preferred (0.10000) 0.41000 3.99.02 Diluted Income per Share 3.99.02.01 Common (0.10000) 0.41000 3.99.02.02 Preferred (0.10000) 0.41000 17 Consolidated Interim Accounting Information / Statement of Comprehensive Income (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2016 to 03/31/2016 Accumulated of the Previous Year 01/01/2015 to 03/31/2015 4.01 Consolidated Net Income for the Period (381,000) 4,528,000 4.02 Other Comprehensive Income 8,714,000 (9,932,000) 4.02.03 Cumulative Translation Adjustments (8,477,000) 9,383,000 4.02.07 Unrealized Gains / (Losses) on Cash Flow Hedge - Recognized in Shareholders' Equity 22,013,000 (28,301,000) 4.02.08 Unrealized Gains / (Losses) on Cash Flow Hedge - Reclassified to Profit or Loss 2,900,000 824,000 4.02.09 Deferred Income Tax and Social Contribution on Cash Flow Hedge (8,470,000) 9,342,000 4.02.10 Share of Other Comprehensive Income of Equity-Accounted Investments 748,000 (1,180,000) 4.03 Total Consolidated Comprehensive Income for the Period 8,333,000 (5,404,000) 4.03.01 Attributable to Shareholders of Petrobras 7,919,000 (5,090,000) 4.03.02 Attributable to Non-Controlling Interests 414,000 (314,000) 18 Consolidated Interim Accounting Information / Statement of Cash Flows – Indirect Method (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2016 to 03/31/2016 Accumulated of the Previous Year 01/01/2015 to 03/31/2015 6.01 Net Cash - Operating Activities 17,307,000 16,427,000 6.01.01 Cash Provided by Operating Activities 23,877,000 22,492,000 6.01.01.01 Net Income (loss) for the Period (381,000) 4,528,000 6.01.01.02 Actuarial Expense with Pension and Medical Benefits 2,005,000 1,684,000 6.01.01.03 Share of Profit of Equity-Accounted Investments (388,000) (173,000) 6.01.01.04 Depreciation, Depletion and Amortization 12,649,000 8,516,000 6.01.01.05 Impairment Charges on Property, Plant and Equipment and Other Assets 294,000 3,000 6.01.01.06 Exploration Expenditures Written Off 579,000 576,000 6.01.01.07 (Gains) / Losses on Disposal / Write-Offs of Non-Current Assets, E&P Areas Returned and Cancelled Projects 102,000 (404,000) 6.01.01.08 Foreign Exchange Variation, Indexation and Finance Charges 8,751,000 6,294,000 6.01.01.09 Deferred Income Taxes, Net (1,413,000) 2,044,000 6.01.01.11 Allowance for Impairment of Trade Receivables 503,000 (863,000) 6.01.01.12 Inventory Write-Down to Net Realizable Value (Market Value) 1,176,000 287,000 6.01.02 Decrease / (Increase) in Assets / Increase/(Decrease) in Liabilities (6,570,000) (6,065,000) 6.01.02.01 Trade and Other Receivables 3,584,000 73,000 6.01.02.02 Inventories (1,673,000) (1,024,000) 6.01.02.03 Judicial Deposits (383,000) (438,000) 6.01.02.04 Other Assets (788,000) (2,480,000) 6.01.02.05 Trade Payables (3,775,000) (2,275,000) 6.01.02.06 Taxes Payables (2,220,000) 944,000 6.01.02.07 Pension and Medical Benefits (438,000) (415,000) 6.01.02.08 Income Tax and Social Contribution Paid (271,000) (621,000) 6.01.02.09 Other Liabilities (606,000) 171,000 6.02 Net Cash - Investing Activities (14,518,000) (21,331,000) 6.02.01 Capital Expenditures (14,673,000) (17,508,000) 6.02.02 Additions to Investments (268,000) (181,000) 6.02.03 Proceeds from Disposal of Assets (Divestment) 11,000 516,000 6.02.04 Investments in Marketable Securities 397,000 (4,167,000) 6.02.05 Dividends Received 15,000 9,000 6.03 Net Cash - Financing Activities (17,359,000) (9,910,000) 6.03.01 Non-Controlling Interest 146,000 396,000 6.03.02 Proceeds from Long-Term Financing 7,215,000 3,735,000 6.03.03 Repayment of Principal (17,098,000) (8,441,000) 6.03.04 Repayment of Interest (7,622,000) (5,600,000) 6.04 Effect of Exchange Rate Changes on Cash and Cash Equivalents (5,497,000) 5,025,000 6.05 Net Increase/ (Decrease) in Cash and Cash Equivalents (20,067,000) (9,789,000) 6.05.01 Cash and Cash Equivalents at the Beginning of the Year 97,845,000 44,239,000 6.05.02 Cash and Cash equivalents at the End of the Period 77,778,000 34,450,000 19 Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2016 to 03/31/2016 (R$ Thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity Non-controlling interest Shareholders' Equity Consolidated 5.01 Balance at the Beginning of the Period 205,432,000 21,000 92,612,000 − (43,334,000) 254,731,000 3,199,000 257,930,000 5.03 Adjusted Opening Balance 205,432,000 21,000 92,612,000 − (43,334,000) 254,731,000 3,199,000 257,930,000 5.04 Capital Transactionswith Owners − 16,000 − 3,000 (3,000) 16,000 104,000 120,000 5.04.06 Dividends − (5,000) (5,000) 5.04.08 Change in Interest in Subsidiaries − 16,000 − − − 16,000 109,000 125,000 5.04.09 Realization of the Deemed Cost − − − 3,000 (3,000) − − − 5.05 Total of Comprehensive Income − − − (1,246,000) 9,165,000 7,919,000 414,000 8,333,000 5.05.01 Net Income for the Period − − − (1,246,000) − (1,246,000) 865,000 (381,000) 5.05.02 Other Comprehensive Income − 9,165,000 9,165,000 (451,000) 8,714,000 5.07 Balance at the End of the Period 205,432,000 37,000 92,612,000 (1,243,000) (34,172,000) 262,666,000 3,717,000 266,383,000 20 Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2015 to 03/31/2015 (R$ Thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity Non-controlling interest Shareholders' Equity Consolidated 5.01 Balance at the Beginning of the Period 205,432,000 (646,000) 127,438,000 − (23,376,000) 308,848,000 1,874,000 310,722,000 5.03 Adjusted Opening Balance 205,432,000 (646,000) 127,438,000 − (23,376,000) 308,848,000 1,874,000 310,722,000 5.04 Capital Transactionswith Owners − − − 3,000 (3,000) − 394,000 394,000 5.04.08 Change in Interest in Subsidiaries − 394,000 394,000 5.04.09 Realization of the Deemed Cost − − − 3,000 (3,000) − − − 5.05 Total of Comprehensive Income − − − 5,330,000 (10,420,000) (5,090,000) (314,000) (5,404,000) 5.05.01 Net Income for the Period − − − 5,330,000 − 5,330,000 (802,000) 4,528,000 5.05.02 Other Comprehensive Income − (10,420,000) (10,420,000) 488,000 (9,932,000) 5.07 Balance at the End of the Period 205,432,000 (646,000) 127,438,000 5,333,000 (33,799,000) 303,758,000 1,954,000 305,712,000 21 Consolidated Interim Accounting Information / Statement of Added Value (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2016 to 03/31/2016 Accumulated of the Previous Year 01/01/2015 to 03/31/2015 7.01 Sales Revenues 105,598,000 114,592,000 7.01.01 Sales of Goods and Services 89,895,000 93,065,000 7.01.02 Other Revenues 2,495,000 3,471,000 7.01.03 Revenues Related to the Construction of Assets to be Used in Own Operations 13,711,000 17,193,000 7.01.04 Allowance / Reversal for Impairment of Trade Receivables (503,000) 863,000 7.02 Inputs Acquired from Third Parties (42,179,000) (51,993,000) 7.02.01 Cost of Sales (18,161,000) (24,987,000) 7.02.02 Materials, Power, Third-Party Services and Other Operating Expenses (17,620,000) (22,621,000) 7.02.03 Impairment Charges / Reversals of Assets (294,000) (3,000) 7.02.04 Others (6,104,000) (4,382,000) 7.02.04.01 Tax Credits on Inputs Acquired from Third Parties (4,928,000) (4,095,000) 7.02.04.02 Inventory Write-Down to Net Realizable Value (Market Value) (1,176,000) (287,000) 7.03 Gross Added Value 63,419,000 62,599,000 7.04 Retentions (12,649,000) (8,516,000) 7.04.01 Depreciation, Amortization and Depletion (12,649,000) (8,516,000) 7.05 Net Added Value Produced 50,770,000 54,083,000 7.06 Transferred Added Value 1,353,000 988,000 7.06.01 Share of Profit of Equity-Accounted Investments 388,000 173,000 7.06.02 Finance Income 886,000 734,000 7.06.03 Others 79,000 81,000 7.07 Total Added Value to be Distributed 52,123,000 55,071,000 7.08 Distribution of Added Value 52,123,000 55,071,000 7.08.01 Employee Compensation 7,609,000 7,754,000 7.08.01.01 Salaries 4,653,000 5,082,000 7.08.01.02 Fringe Benefits 2,599,000 2,329,000 7.08.01.03 Unemployment Benefits (FGTS) 357,000 343,000 7.08.02 Taxes and Contributions 25,342,000 28,974,000 7.08.02.01 Federal 12,223,000 16,318,000 7.08.02.02 State 12,912,000 12,476,000 7.08.02.03 Municipal 207,000 180,000 7.08.03 Return on Third-Party Capital 19,553,000 13,815,000 7.08.03.01 Interest 11,055,000 7,803,000 7.08.03.02 Rental Expenses 8,498,000 6,012,000 7.08.04 Return on Shareholders' Equity (381,000) 4,528,000 7.08.04.03 Retained Earnings / (Losses) for the Period (1,246,000) 5,330,000 7.08.04.04 Non-controlling Interests on Retained Earnings / (Losses) 865,000 (802,000) 22 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras”, “the Company”, or “Petrobras Group”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as other related or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation of interim financial information The consolidated interim financial information has been prepared and is being presented in accordance with IAS 34 - Interim Financial Reporting, as issued by the International Accounting Standards Board (IASB) and also in accordance with the accounting practices adopted in Brazil for interim financial reporting (CPC 21 - R1). The individual interim financial information has been prepared and is being presented in accordance with the accounting practices adopted in Brazil for interim financial reporting (CPC 21 - R1) and does not differ from the consolidated information. This interim financial information presents the significant changes in the period, avoiding repetition of certain notes to the financial statements previously reported in notes to the Company’s financial statements, and presents the consolidated information, considering Management’s understanding that the consolidated financial information provides a comprehensive view of the Company’s financial position and operational performance. Certain information about the parent company are also included. Hence, this interim financial information should be read together with the Company’s annual financial statements for the year ended December 31, 2015, which include the full set of notes. The Company’s Board of Directors in a meeting held on May 12, 2016 authorized the issuance of these consolidated interim financial information. Accounting estimates The preparation of interim financial information requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: oil and gas reserves, depreciation, depletion and amortization, impairment of assets, pension and medical benefits liabilities, provisions for legal proceedings, dismantling of areas and environmental remediation, deferred income taxes, cash flow hedge accounting and allowance for impairment of trade receivables. Although our management uses assumptions and judgments that are periodically reviewed, the actual results could differ from these estimates. 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company In the third quarter of 2014, the Company wrote off R$ 6,194 (R$ 4,788 in the Parent Company) of capitalized costs representing amounts that Petrobras overpaid for the acquisition of property, plant and equipment in prior years. For further information see note 3 to the Company’s December 31, 2015 audited consolidated financial statements. In preparing its financial statements for the period ended March 31, 2016, the Company considered all available information and did not identify any additional information in the investigations related to the “Lava Jato” (Car Wash) Operation by the Brazilian authorities or by the independent law firms conducting an internal investigation that could materially impact or change the methodology adopted to recognize the aforementioned write-off. Notwithstanding this belief, the Company will continuously monitor the investigations for additional information and to identify any necessary adjustment based on existing information. As of March 31, 2016, the Company has recovered R$ 230, which was received and recognized as other income (amounts recovered – “overpayments incorrectly capitalized”) in May and August of 2015. To the extent that any of the proceedings resulting from the Lava Jato investigation involve leniency agreements with cartel members or plea agreements with individuals pursuant to which they agree to return funds, Petrobras may be entitled to receive a portion of such funds. See note 29 for information about the Company’s material legal proceedings. 4. Basis of consolidation The consolidated interim financial information includes the interim information of Petrobras, its subsidiaries, joint operations and consolidated structured entities. 23 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) There were no significant changes in the consolidated entities in the three-month period ended March 31, 2016. 5. Summary of significant accounting policies The same accounting policies and methods of computation were followed in these consolidated interim financial statements as those followed in the preparation of the annual financial statements of the Company for the year ended December 31, 2015. 24 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 6. Cash and cash equivalents and Marketable securities Cash and cash equivalents Consolidated Cash at bank and in hand 2,588 3,157 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 4,673 3,599 Other investment funds 10 42 4,683 3,641 - Abroad Time deposits 45,371 51,842 Automatic investing accounts and interest checking accounts 19,953 34,471 Other financial investments 5,183 4,734 70,507 91,047 Total short-term financial investments 75,190 94,688 Total cash and cash equivalents 77,778 97,845 Short-term financial investments in Brazil comprise Brazilian Federal Government Bonds. Short-term financial investments abroad are comprised of time deposits, highly-liquid automatic investing accounts, interest checking accounts and other short-term fixed income instruments with maturities of three months or less. Marketable securities Consolidated In Brazil Abroad Total In Brazil Abroad Total Trading securities 2,743 − 2,743 3,042 − 3,042 Available-for-sale securities 21 − 21 21 5 26 Held-to-maturity securities 265 48 313 271 50 321 3,029 48 3,077 3,334 55 3,389 Current 2,725 4 2,729 3,042 5 3,047 Non-current 304 44 348 292 50 342 Trading securities refer mainly to investments in Brazilian Federal Government Bonds. These financial investments have maturities of more than three months and are, mostly, classified as current assets due to their maturity or the expectation of their realization in the short term. 25 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 7. Trade and other receivables Trade and other receivables, net Consolidated Trade receivables Third parties 24,661 28,358 Related parties Investees (note 18.5) 1,829 2,085 Receivables from the electricity sector (note 7.4) 13,598 13,335 Petroleum and alcohol accounts - receivables from Federal Government 861 857 Other receivables 6,413 6,625 47,362 51,260 Allowance for impairment of trade receivables (14,656) (14,274) 32,706 36,986 Current 18,865 22,659 Non-current 13,841 14,327 Trade receivables overdue - Third parties Consolidated Up to 3 months 1,837 1,229 From 3 to 6 months 487 701 From 6 to 12 months 2,672 3,135 More than 12 months 7,183 6,775 12,179 11,840 Changes in the allowance for impairment of trade receivables Consolidated Opening balance 14,274 8,956 Additions 816 7,133 Write-offs − (41) Reversals (227) (2,476) Cumulative translation adjustment (207) 702 Closing balance 14,656 14,274 Current 6,660 6,599 Non-current 7,996 7,675 26 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Trade receivables – electricity sector (isolated electricity system in the northern region of Brazil) Consolidated Allowance for impairment of trade receivables As of 12.31.2015 Sales Amounts received Recognition Reversals Inflation indexation As of 03.31.2016 Related parties (Eletrobras Group) Amazonas Distribuidora de Energia - AME 7,793 461 (450) (386) 65 239 7,722 Centrais Elétricas do Norte 4 4 (8) − Centrais Elétricas de Rondônia 1,111 104 (119) − − 36 1,132 Others 298 107 (126) (11) 11 15 294 Trade receivables, net - Eletrobras Group 9,206 676 (703) (397) 76 290 9,148 Third parties Cigás 558 562 (359) (153) − − 608 Centrais Elétricas do Pará 101 152 (183) (70) − − − Cia de Eletricidade do Amapá 35 14 (61) (24) 14 27 5 Cia de Energia de Pernambuco-CELPE 8 55 (63) − Others 24 82 (116) − 10 − − Trade receivables, net - Third parties 726 865 (782) (247) 24 27 613 Trade receivables, net - Total 9,932 1,541 (1,485) (644) 100 317 9,761 Trade receivables - Eletrobras Group 13,335 676 (703) − − 290 13,598 (-) Allowance for impairment of trade receivables (4,129) − − (397) 76 − (4,450) Trade receivables, net - Eletrobras Group 9,206 676 (703) (397) 76 290 9,148 Trade receivables - Third parties 3,018 865 (782) − − 27 3,128 (-) Allowance for impairment of trade receivables (2,292) − − (247) 24 − (2,515) Trade receivables, net - Third parties 726 865 (782) (247) 24 27 613 Trade receivables - Total 16,353 1,541 (1,485) − − 317 16,726 (-) Allowance for impairment of trade receivables (6,421) − − (644) 100 − (6,965) Trade receivables, net - Total 9,932 1,541 (1,485) (644) 100 317 9,761 As of March 31, 2016, R$ 8,465 of the Company’s net trade receivables from the isolated electricity system in the northern region of Brazil, related to the sale of fuel oil, natural gas, electricity and other products to thermoelectric power plants (which are subsidiaries of Eletrobras), state-owned natural gas distribution companies and independent electricity producers ( Produtores Independentes de Energia – PIE ) operating in that region, were classified as non-current assets. The balance of those receivables was R$ 9,761 as of March 31, 2016 (R$ 9,932 as of December 31, 2015). A significant portion of the funds used by those companies to pay for products supplied by the Company came from the Fuel Consumption Account ( Conta de Consumo de Combustível – CCC ), which provides funds to cover a portion of the costs related to the supply of fuel to thermoelectric power plants located in the northern region of Brazil (operating in the isolated electricity system). However, as a result of changes in the CCC regulations over time, funds transferred from the CCC to these electricity companies have not been sufficient for them to meet their financial obligations and, as a result, some have not been able to pay for the products supplied by Petrobras. In 2012, a new legislation (Provisional Measure 579 of September 11, 2012, revoked by the Law 12.783/2013) significantly changed the sources of funds that were used to cover the cost of electricity generated in the Isolated Electricity System and the Brazilian Federal Government started to provide funds to cover costs that in the past were only borne by the CCC . This assistance from the Federal Government would be made available through funds deposited in the Energy Development Account ( Conta de Desenvolvimento Energético – CDE ) by the Brazilian National Treasury. Those funds, however, proved to be insufficient to cover the operational costs of the isolated electricity system in the northern region of Brazil. The funds available in the CCC , which were already insufficient to cover the costs related to fuel supplied by the Company, decreased significantly. Following an increase in the amounts owed by the thermoelectric power plants operating in the Isolated Electricity System, the Company put pressure on the negotiations with the state-owned natural gas distribution companies, the independent electricity producers ( PIEs ), subsidiaries of Eletrobras and other private companies. On December 31, 2014, the Company entered into a debt acknowledgement agreement with subsidiaries of Eletrobras with respect to the balance of its receivables as of November 30, 2014. Eletrobras acknowledged it owed R$ 8,601 to the Company. This amount is being adjusted monthly based on the Selic interest rate (Brazilian short-term interest rate). Under this agreement, the first of 120 monthly installments was paid in February 2015 and these payments have continued. As of May 7, 2015, R$ 7,380 (R$ 6,084 as of December 31, 2014) had been guaranteed by the collateralization of certain amounts payable by the CDE to the CCC . This amount due under the debt acknowledgement agreement was not overdue as of March 31, 2016. 27 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) In early 2015, the Brazilian government reviewed its electricity price regulations and implemented a new pricing policy for the electricity sector, which has resulted in increases in the tariffs charged to end-customers from in the first quarter of 2015. The Company had expected that this new policy would have strengthened the financial situation of the companies in the electricity sector and, consequently to reduce the balance of their accounts payable with respect to fuel oil and other products supplied by the Company, which has not occurred. Despite the increase in amount of electricity tariffs to end-users of electricity distributors in order to provide financial stability to these companies, the recovery flow of CCC funds has occurred slowly, delaying the reimbursements for fuel acquisition costs provided by Petrobras and deteriorating the default of those customers to the Company. Pursuant to the issuance of Normative Instruction 679 on September 1, 2015 by the Brazilian National Electricity Agency (Agência Nacional de Energia Elétrica - ANEEL), the Company expected that the flow of funds it would receive from the CCC would accelerate. This is because funds would be paid directly from the CCC for products supplied in the prior month with a limit of 75% of the average payments made by the CCC in the previous three months. However, it has not occurred and, therefore, the insolvency of these receivables increased and these receivables continue to be delinquent. In 2015, the Company charged R$ 1,876 as allowance for impairment of trade receivables (net of reversals) due to frustrated negotiations to enter into additional debt acknowledgement agreements and new pledges of receivables from the CDE. In the first quarter of 2016, the Company recognized an allowance for impairment of trade receivables (net of reversals) in the amount of R$544, mainly related to a legal enforcement for suppling products. For the same period of 2015, the Company recognized a reversal of allowance for impairment of trade receivables of R$ 1.295, due to the pledge of receivables the CCC had from the CDE. Accordingly, the following measures concerning overdue receivables with respect to natural gas supplied were adopted: (i) partial suspension of future supplies, (ii) lawsuits filed by the Company to collect the receivables; and (iii) formal notice to ANEEL requesting a status of delinquent company for AME. Additional collaterals have been negotiated aiming at a lower default by the Eletrobras Group to the Company with respect to the receivables from the isolated electricity system in the northern region of Brazil. 28 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 8. Inventories Consolidated Crude oil 9,940 11,305 Oil products 10,507 8,613 Intermediate products 2,259 2,390 Natural gas and LNG (*) 374 989 Biofuels 796 616 Fertilizers 171 239 24,047 24,152 Materials, supplies and others 5,118 4,967 29,165 29,119 Current 29,098 29,057 Non-current 67 62 (*) Liquid Natural Gas Inventories are presented net of a R$ 240 allowance reducing inventories to net realizable value (R$ 607 as of December 31, 2015), mainly due to the decrease in international prices of crude oil and oil products. In the first quarter of 2016 the Company recognized as cost of sales a R$ 1,176 allowance charge reducing inventories to net realizable value (R$ 287 in the first quarter of 2015). A portion of the crude oil and/or oil products inventories have been pledged as security for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in the amount of R$ 6,539 (R$ 6,711 as of December 31, 2015), as set out in note 21.1. 29 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 9. Assets classified as held for sale On February 26, 2016, Petro Rio S.A. terminated the contracts signed with the Company on July 1, 2015, for the sale of a 20% interest in Bijupirá and Salema concessions (BJS) and in the Dutch joint operation BJS Oil Operations B.V. (BJSOO BV). Accordingly, the amounts related to these fields were reclassified from assets and liabilities held for sale back to property, plant and equipment (R$527) and to provision for decommissioning costs (R$493) in the first quarter of 2016. Due to the aforementioned reclassification, the respective assets were depreciated based on their historical data and their recoverable amounts were reassessed. As a result, the Company recognized an impairment loss as set out in note 13. 30 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Investments Changes in investments (Parent Company) Balance at 12.31.2015 Investments Capital transactions Share of results of investments (*) Cumulative translation adjustments (CTA) Other comprehensive results Dividends Restructuring, capital decrease and others Balance at 03.31.2016 Subsidiaries PNBV 76,324 − 20 1,652 (7,100) − − − 70,896 BR Distribuidora 9,703 − − (213) − 9,490 Transpetro 5,095 − − 236 (157) − − − 5,174 TAG 2,832 − − 722 − 1,596 − − 5,150 PIB BV 6,491 − − (1,924) (682) − − − 3,885 PB-LOG 3,093 − − 151 − 3,244 PBIO 1,124 635 − (60) (56) 151 − − 1,794 Logigás 1,100 − − 135 − − (24) − 1,211 Liquigás 1,051 − − 45 − 1,096 Gaspetro 950 − − (10) − − (21) 31 950 Araucária Nitrogenados 842 − − (14) − 828 Termomacaé Ltda. 717 − − 12 − 729 Breitener 609 − − (3) − 606 Termobahia 479 − − 31 − 510 Citepe 562 − − (61) − 501 Other subsidiaries 574 − − (43) − 531 Joint operations 223 − − 15 − 238 Joint ventures 280 − − 24 − (10) (2) − 292 Associates Braskem 3,142 − − 274 (50) 607 − − 3,973 Other associates 325 − − 17 − 342 Subsidiaries, joint operations/joint ventures and associates 115,516 635 20 986 (8,045) 2,344 (47) 31 111,440 Other investments 20 − 20 Total investments 115,536 635 20 986 (8,045) 2,344 (47) 31 111,460 Provision for losses in subsidiaries 15 19 − Equity in earnings of investments and other comprehensive income 1,001 (8,026) 2,344 (*) Includes unrealized profits from transactions between companies. Changes in investments (Consolidated) Balance at 12.31.2015 Investments Share of profits of investments Cumulative translation adjustments (CTA) Other comprehensive income Dividends Restructuring, capital decrease and others Balance at 03.31.2016 Petrobras Oil & Gas B.V. - PO&G 6,031 − (103) (524) − − − 5,404 Braskem 3,142 − 274 (50) 607 − − 3,973 State-controlled natural gas distributors 980 − 7 − − − 5 992 Investees in Venezuela 851 − − (75) − − − 776 Guarani S.A. 759 284 19 (56) 147 − (94) 1,059 Nova Fronteira Bionergia 465 − 33 − 498 Other petrochemical investees 176 − 10 − 186 Compañia Mega S.A. - MEGA 174 − 30 (24) − − − 180 Compañia de Inversiones de Energia S.A. - CIESA 170 − (5) (27) − (5) − 133 UEG Araucária 169 − (3) − 166 Other associates 810 − 126 (100) (6) (26) − 804 Other investees 45 − − 1 − − (1) 45 Total 13,772 284 388 (855) 748 (31) (90) 14,216 31 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Investments in listed companies Thousand-share lot Quoted stock exchange prices (R$ per share) Market value Company Type Indirect subsidiary Petrobras Argentina S.A. 1,356,792 1,356,792 Common 2.32 2.38 3,148 3,229 3,148 3,229 Associate Braskem S.A. 212,427 212,427 Common 20.50 15.91 4,355 3,380 Braskem S.A. 75,762 75,762 Preferred A 23.41 27.62 1,774 2,093 6,129 5,473 The market value of these shares does not necessarily reflect the realizable value upon sale of a large block of shares. Braskem S.A. - Investment in publicly traded associate: Braskem’s shares are publicly traded on stock exchanges in Brazil and abroad. As of March 31, 2016, the quoted market value of the Company’s investment was R$ 6,129, based on the quoted values of both Petrobras’ interest in Braskem’s common stock (47% of the outstanding shares), and preferred stock (22% of the outstanding shares). However, there is extremely limited trading of the common shares, since non-signatories of the shareholders’ agreement hold only approximately 3% of the common shares. In addition, given the operational relationship between Petrobras and Braskem, on December 31, 2015, the recoverable amount of the investment, for impairment testing purposes, was determined based on value in use, considering future cash flow projections and the manner in which the Company can derive value from this investment via dividends and other distributions to arrive at its value in use. As the recoverable amount was higher than the carrying amount, no impairment losses were recognized for this investment. The main assumptions on which cash flow projections were based to determine Braskem’s value in use are set out in note 14 to the Company’s consolidated financial statements for the year ended December 31, 2015. 32 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Property, plant and equipment By class of assets Consolidated Parent Company Land, buildings and improvement Equipment and other assets Assets under construction (*) Exploration and development costs (oil and gas producing properties) Total Total Balance at January 1, 2015 21,341 260,297 140,627 158,725 580,990 437,150 Additions 657 4,396 60,263 1,745 67,061 50,464 Additions to / review of estimates of decommissioning costs − − − 15,932 15,932 16,511 Capitalized borrowing costs − − 5,842 − 5,842 4,767 Write-offs (27) (192) (6,184) (1,455) (7,858) (5,994) Transfers 4,006 28,814 (54,132) 27,668 6,356 664 Depreciation, amortization and depletion (1,528) (21,241) − (15,296) (38,065) (27,642) Impairment recognition (928) (14,981) (11,489) (20,324) (47,722) (33,597) Impairment reversal 1 42 21 90 154 116 Cumulative translation adjustment 299 31,404 11,913 3,525 47,141 − Balance at December 31, 2015 23,821 288,539 146,861 170,610 629,831 442,439 Cost 33,561 438,533 146,861 262,480 881,435 617,596 Accumulated depreciation, amortization and depletion (9,740) (149,994) − (91,870) (251,604) (175,157) Balance at December 31, 2015 23,821 288,539 146,861 170,610 629,831 442,439 Additions 2 947 11,725 272 12,946 9,331 Additions to / review of estimates of decommissioning costs − − − 22 22 − Capitalized borrowing costs 8 − 1,465 − 1,473 1,109 Write-offs (4) (15) (680) (44) (743) (686) Transfers 1,231 7,459 (13,258) 6,380 1,812 663 Depreciation, amortization and depletion (350) (6,511) − (5,650) (12,511) (9,436) Impairment recognition − (28) − (313) (341) (341) Impairment reversal − 24 − − 24 − Cumulative translation adjustment (111) (8,186) (3,813) (1,179) (13,289) − Balance at March 31, 2016 24,597 282,229 142,300 170,098 619,224 443,079 Cost 34,574 434,234 142,300 266,643 877,751 628,077 Accumulated depreciation, amortization and depletion (9,977) (152,005) − (96,545) (258,527) (184,998) Balance at March 31, 2016 24,597 282,229 142,300 170,098 619,224 443,079 Weighted average of useful life in years 40 (25 to 50) (except land) 20 (3 to 31) (**) Units of production method (*) See note 28 for assets under construction by business area. (**) Includes exploration and production assets depreciated based on the units of production method. As of March 31, 2016, the consolidated and the parent company’s property, plant and equipment include assets under finance leases of R$ 188 and R$ 9,125, respectively (R$ 189 and R$ 9,248 at December 31, 2015). Concession for exploration of oil and natural gas - Assignment Agreement (“Cessão Onerosa”) Petrobras, the Brazilian Federal Government (assignor) and the Brazilian Agency of Petroleum, Natural Gas and Biofuels (Agência Nacional de Petróleo, Gás Natural e Biocombustíveis) - ANP (regulator and inspector) entered into the Assignment Agreement in 2010, which grants the Company the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in six blocks in the pre-salt area (Franco, Florim, Nordeste de Tupi, Entorno de Iara, Sul de Guará and Sul de Tupi), limited to the production of five billion barrels of oil equivalent in up to 40 years and renewable for a further five years subject to certain conditions. The agreement establishes that the review procedures, which must be based on independent technical appraisal reports, will commence immediately after the declaration of commerciality for each area. Currently, after the declarations of commerciality of the six blocks, all the Assignment Agreement areas were included in the review procedures. The review of the Assignment Agreement will be concluded after the review of all the areas. However, no specific date has been established for the review procedures to be concluded. The formal review procedures for each block are based on costs incurred through the exploration stage and estimated costs and production levels included in the independent technical appraisal reports. The review of the Assignment Agreement may result in modifications to: (i) local content requirements and commitments; (ii) total volume (in barrels of oil) to be produced; (iii) term of the agreement; and (iv) the minimum percentages of local content. If the review of the Assignment Agreement determines that the value of acquired rights is greater than initially paid, the Company may be required to pay the difference to the Federal Government, or may proportionally reduce the total volume of barrels acquired under the agreement. If the review determines that the value of the acquired rights is lower than initially paid by the Company, the Federal Government will reimburse the Company for the difference by delivering cash or bonds, subject to budgetary regulations. 33 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Currently, the Assignment Agreement is being reviewed, including the preparation of the independent technical appraisal reports and related discussions with the Brazilian Federal Government. The Company will make the respective adjustments to the purchase prices of the rights according to the conclusion of the review. As of March 31, 2016 and December 31, 2015, the Company’s property, plant and equipment include R$ 74,808 related to the Assignment Agreement. Intangible assets By class of assets Consolidated Parent Company Software Rights and Concessions Acquired Developed in-house Goodwill Total Total Balance at January 1, 2015 9,542 315 1,148 971 11,976 9,108 Addition 59 73 259 − 391 299 Capitalized borrowing costs − − 18 − 18 18 Write-offs (589) − (7) − (596) (169) Transfers 273 21 36 − 330 273 Amortization (75) (109) (325) − (509) (396) Impairment recognition (98) − − − (98) − Cumulative translation adjustment 404 8 2 146 560 − Balance at December 31, 2015 9,516 308 1,131 1,117 12,072 9,133 Cost 10,526 1,699 3,762 1,117 17,104 12,442 Accumulated amortization (1,010) (1,391) (2,631) − (5,032) (3,309) Balance at December 31, 2015 9,516 308 1,131 1,117 12,072 9,133 Addition 9 14 48 − 71 53 Capitalized borrowing costs − − 3 − 3 3 Write-offs (3) − (2) − (5) (2) Transfers − 2 2 − 4 − Amortization (21) (29) (88) − (138) (103) Cumulative translation adjustment (103) (2) (2) (40) (147) − Balance at March 31, 2016 9,398 293 1,092 1,077 11,860 9,084 Cost 10,397 1,701 3,818 1,077 16,993 12,491 Accumulated amortization (999) (1,408) (2,726) − (5,133) (3,407) Balance at March 31, 2016 9,398 293 1,092 1,077 11,860 9,084 Estimated useful life in years (*) 5 5 Indefinite (*) Mainly comprised of assets with indefinite useful lives, which are reviewed annually to determine whether events and circumstances continue to support an indefinite useful life assessment. 34 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Impairment The Company’s assets are tested for impairment on December 31, annually, or when there is an indication that their carrying amount may not be recoverable. In the first quarter of 2016, impairment losses (net of reversals) were recognized as other expenses, net, in the amount of R$ 294, mainly due to the termination of the sale contract of Bijupirá and Salema fields on February 26, 2016. Assets and liabilities related to the CGU Bijupirá and Salema Group (previously classified as assets held for sale) were reclassified and the Company reassessed the recoverable amount of this group based on the value in use of its producing fields, considering the assumptions described in note 14 of the Company’s financial statements for the year ended December 31, 2015. Accordingly, an impairment charge of R$ 317 was recognized. Exploration for and evaluation of oil and gas reserves The exploration and evaluation activities include the search for oil and gas reserves from obtaining the legal rights to explore a specific area to the declaration of the technical and commercial viability of the reserves. Changes in the balances of capitalized costs directly associated with exploratory wells pending determination of proved reserves and the balance of amounts paid for obtaining rights and concessions for exploration of oil and natural gas (capitalized acquisition costs) are set out in the following table: Consolidated Capitalized Exploratory Well Costs / Capitalized Acquisition Costs (*) Property, plant and equipment Opening Balance 20,310 18,594 Additions to capitalized costs pending determination of proved reserves 1,070 7,310 Capitalized exploratory costs charged to expense (527) (2,874) Transfers upon recognition of proved reserves (409) (3,423) Cumulative translation adjustment (115) 703 Closing Balance 20,329 20,310 Intangible Assets 7,920 7,996 Capitalized Exploratory Well Costs / Capitalized Acquisition Costs 28,249 28,306 (*) Amounts capitalized and subsequently expensed in the same period have been excluded from this table. Exploration costs recognized in the statement of income and cash used in oil and gas exploration and evaluation activities are set out in the following table: Consolidated Exploration costs recognized in the statement of income Jan-Mar/2016 Jan-Mar/2015 Geological and geophysical expenses 314 400 Exploration expenditures written off (includes dry wells and signature bonuses) 579 576 Other exploration expenses 254 7 Total expenses 1,147 983 Cash used in: Operating activities 568 343 Investment activities 1,143 2,506 Total cash used 1,711 2,849 Trade payables Consolidated Third parties in Brazil 10,263 13,005 Third parties abroad 8,718 10,020 Related parties 1,774 1,888 Balance on current liabilities 20,755 24,913 Finance debt The Company obtains funding through debt financing for capital expenditures to develop crude oil and natural gas producing properties, construct vessels and pipelines, construct and expand industrial plants, among other uses. 35 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The Company has covenants that were not in default on March, 31 2016 in its loan agreements and notes issued in the capital markets requiring, among other obligations, the presentation of interim financial statements within 90 days of the end of each quarter (not reviewed by independent auditors) and audited financial statements within 120 days of the end of each fiscal year. Non-compliance with these obligations do not represent immediate events of default and the grace period in which the Company has to deliver these financial statements ranges from 30 to 60 days, depending on the agreement. The Company has also covenants with respect to debt level in some of its loan agreements with the Brazilian Development Bank ( Banco Nacional de Desenvolvimento - BNDES). A roll-forward schedule of non-current debt is set out as follows: Consolidated Export Credit Agencies Banking Market Capital Market Others Total Non-current In Brazil Opening balance at January 1, 2015 − 77,795 3,456 74 81,325 Cumulative translation adjustment (CTA) − 482 − − 482 Additions (new funding obtained) − 15,962 3,510 − 19,472 Interest incurred during the period − 951 1 − 952 Foreign exchange/inflation indexation charges − 9,662 257 7 9,926 Transfer from long-term to short-term − (8,416) (490) (13) (8,919) Balance as of December 31, 2015 − 96,436 6,734 68 103,238 Abroad Opening balance at January 1, 2015 13,930 79,414 142,930 1,723 237,997 Cumulative translation adjustment (CTA) 4,772 33,669 62,702 607 101,750 Additions (new funding obtained) 501 18,285 6,283 − 25,069 Interest incurred during the period 13 110 161 26 310 Foreign exchange/inflation indexation charges 1,439 4,112 (3,350) 181 2,382 Transfer from long-term to short-term (2,517) (14,671) (18,098) (147) (35,433) Balance as of December 31, 2015 18,138 120,919 190,628 2,390 332,075 Total Balance as of December 31, 2015 18,138 217,355 197,362 2,458 435,313 Non-current In Brazil Opening balance at January 1, 2016 − 96,436 6,734 68 103,238 Cumulative translation adjustment (CTA) − (168) − − (168) Additions (new funding obtained) − 382 − − 382 Interest incurred during the period − 252 − − 252 Foreign exchange/inflation indexation charges − (3,067) 77 2 (2,988) Transfer from long-term to short-term − (2,222) (140) (8) (2,370) Balance as of March 31, 2016 − 91,613 6,671 62 98,346 Abroad Opening balance at January 1, 2016 18,138 120,919 190,628 2,390 332,075 Cumulative translation adjustment (CTA) (1,190) (9,376) (15,711) (161) (26,438) Additions (new funding obtained) − 3,926 − − 3,926 Interest incurred during the period 4 16 39 8 67 Foreign exchange/inflation indexation charges (360) (1,462) 1,114 (46) (754) Transfer from long-term to short-term (810) (546) (18,072) (54) (19,482) Balance as of March 31, 2016 15,782 113,477 157,998 2,137 289,394 Total Balance as of March 31, 2016 15,782 205,090 164,669 2,199 387,740 Consolidated Current Short-term debt 4,982 5,946 Current portion of long-term debt 51,901 44,907 Accrued interest 5,193 6,481 62,076 57,334 36 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Summarized information on current and non-current finance debt Consolidated Maturity in 2021 and onwards Total (*) Fair value Financing in Brazilian Reais (R$): 9,430 6,968 7,949 13,323 18,714 24,702 81,086 68,466 Floating rate debt 7,992 5,079 6,438 11,892 17,347 18,195 66,943 Fixed rate debt 1,438 1,889 1,511 1,431 1,367 6,507 14,143 Average interest rate 14.0% 14.9% 13.2% 12.2% 10.7% 10.4% 11.9% Financing in U.S. Dollars (US$): 33,141 37,979 31,825 55,670 33,955 102,075 294,645 247,865 Floating rate debt 24,276 24,708 23,339 38,353 19,779 31,554 162,009 Fixed rate debt 8,865 13,271 8,486 17,317 14,176 70,521 132,636 Average interest rate 3.5% 4.1% 3.8% 4.0% 4.3% 5.8% 4.6% Financing in R$ indexed to US$: 1,493 2,508 2,503 2,494 2,494 19,299 30,791 27,004 Floating rate debt 53 68 68 68 68 126 451 Fixed rate debt 1,440 2,440 2,435 2,426 2,426 19,173 30,340 Average interest rate 7.2% 7.0% 7.1% 7.0% 7.1% 7.0% 7.0% Financing in Pound Sterling (£): 170 − 8,778 8,948 6,123 Fixed rate debt 170 − 8,778 8,948 Average interest rate 5.8% − 6.1% 6.1% Financing in Japanese Yen (¥): 2,340 359 1 − − − 2,700 2,653 Floating rate debt 655 325 − 980 Fixed rate debt 1,685 34 1 − − − 1,720 Average interest rate 1.0% 0.5% 1.3% − − − 0.9% Financing in Euro (€): 297 44 11,158 5,294 793 14,030 31,616 26,261 Floating rate debt 43 42 42 42 634 − 803 Fixed rate debt 254 2 11,116 5,252 159 14,030 30,813 Average interest rate 2.9% 1.7% 3.8% 3.9% 4.1% 4.4% 4.0% Financing in other currencies: 6 24 − 30 30 Fixed rate debt 6 24 − 30 Average interest rate 15.3% 14.0% − 14.3% Total as of March 31, 2016 46,877 47,882 53,436 76,781 55,956 168,884 449,816 378,402 Average interest rate 5.6% 5.8% 5.3% 5.5% 6.6% 6.5% 6.0% Total as of December 31, 2015 57,333 44,505 62,827 88,231 60,670 179,081 492,647 385,017 Average interest rate 5.9% 6.4% 5.6% 5.8% 6.9% 6.7% 6.3% * The average maturity of outstanding debt as of March 31, 2016 is 7.04 years (7.14 years as of December 31, 2015). The fair value of the Company's finance debt is determined primarily by quoted prices in active markets for identical liabilities (level 1), when applicable, amounting to R$ 156,312, as of March 31, 2016. When a quoted price for an identical liability is not available, the fair value is determined based on a theoretical curve derived from the yield curve of the Company's most liquid bonds (level 2), amounting to R$ 222,090, as of March 31, 2016. The sensitivity analysis for financial instruments subject to foreign exchange variation is set out in note 31.2. 37 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Capitalization rate used to determine the amount of borrowing costs eligible for capitalization The capitalization rate used to determine the amount of borrowing costs eligible for capitalization was the weighted average of the borrowing costs applicable to the borrowings that were outstanding during the period, other than borrowings made specifically for the purpose of obtaining a qualifying asset. In the first quarter of 2016, the capitalization rate was 5.26% p.a. (4.89% p.a. in the first quarter of 2015). Lines of credit Amount Company Financial institution Date Maturity Available (Lines of Credit) Used Balance Abroad (Amounts in US$ million) Petrobras JBIC 7/16/2013 12/31/2018 1,500 - 1,500 PGT BV UKEF - JPMORGAN 12/17/2015 12/22/2016 500 238 262 Total 2,000 238 1,762 In Brazil Petrobras BNDES 12/17/2012 5/30/2016 2,199 1,750 449 Petrobras BNDES 7/31/2013 7/15/2016 502 451 51 Petrobras FINEP 4/16/2014 12/26/2017 255 177 78 PNBV BNDES 9/3/2013 3/26/2018 9,878 1,832 8,046 Transpetro BNDES 1/31/2007 Not defined 5,129 576 4,553 Transpetro Banco do Brasil 7/9/2010 4/10/2038 354 159 195 Transpetro Caixa Econômica Federal 11/23/2010 Not defined 349 − 349 Total 18,666 4,945 13,721 Collateral The financial institutions that have provided financing to the Company usually do not require Petrobras to provide collateral related to loans, however, certain capital market funding instruments are collateralized. The loans obtained by structured entities are collateralized based on the projects’ assets, as well as liens on receivables of the structured entities. The Company’s capital market financing relates primarily to unsecured global notes. Leases Future minimum lease payments / receipts – finance leases Consolidated Receipts Payments Estimated lease payments / receivable Future value Annual interest Present value Future value Annual interest Present value 2016 541 (344) 197 52 (20) 32 2017 - 2020 2,704 (1,553) 1,151 155 (76) 79 2021 and thereafter 5,465 (1,560) 3,905 700 (612) 88 As of March 31, 2016 8,710 (3,457) 5,253 907 (708) 199 Current 257 50 Non-current 4,996 149 As of March 31, 2016 5,253 199 Current 256 48 Non-current 5,441 154 As of December 31, 2015 5,697 202 Future minimum lease payments – operating leases Operating leases mainly include oil and gas production units, drilling rigs and other exploration and production equipment, vessels and support vessels, helicopters, land and building leases. 38 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Consolidated 2016 33,898 2017 - 2020 120,358 2021 and thereafter 202,090 As of March 31, 2016 356,346 As of December 31, 2015 387,332 As of March 31, 2016, the balance of estimated future minimum lease payments under operating leases includes R$ 199,718 in the Consolidated (R$ 236,739 on December 31, 2015) with respect to assets under construction, for which the lease term has not commenced. In the first quarter of 2016, the Company recognized expenditures of R$ 8,074 (R$ 10,254 in the first quarter of 2015) for operating leases installments. Related-party transactions Commercial and other transactions The Company has a related-party transactions policy, approved by its Board of Directors, which establishes rules to ensure that all decisions involving related parties and potential conflicts of interest take into account applicable laws in the countries in which the Company operates and the parties involved in negotiations. By transaction (parent company) Current Non-current Total Current Non-current Total Assets Trade and other receivables Trade and other receivables, mainly from sales 6,843 − 6,843 8,916 − 8,916 Dividends receivable 1,064 − 1,064 1,595 − 1,595 Intercompany loans − 251 251 − 266 266 Capital increase (advance) − 1,224 1,224 − 1,364 1,364 Amounts related to construction of natural gas pipeline − 1,068 1,068 − 1,050 1,050 Finance leases 62 893 955 61 873 934 Other operations 572 461 1,033 637 414 1,051 8,541 3,897 12,438 11,209 3,967 15,176 Liabilities Finance leases (1,129) (5,293) (6,422) (1,568) (5,354) (6,922) Intercompany loans − (39,551) (39,551) − (51,465) (51,465) Prepayment of exports (18,580) (102,588) (121,168) (18,346) (109,607) (127,953) Accounts payable to suppliers (13,566) − (13,566) (13,541) − (13,541) Purchases of crude oil, oil products and others (7,214) − (7,214) (7,251) − (7,251) Affreightment of platforms (5,758) − (5,758) (5,778) − (5,778) Advances from clients (594) − (594) (512) − (512) Other operations − (80) (80) − (99) (99) (33,275) (147,512) (180,787) (33,455) (166,525) (199,980) Profit or Loss Jan-Mar/2016 Jan-Mar/2015 Revenues, mainly sales revenues 30,869 35,546 Foreign exchange and inflation indexation charges (1,940) (4,095) Financial income (expenses), net (2,884) (967) 26,045 30,484 39 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) By company (parent company) Income (expense) Jan-Mar/2016 Jan-Mar/2015 Current Assets Non-current Assets Total Assets Total Assets Current Liabilities Non-current Liabilities Total Liabilities Total Liabilities Subsidiaries (*) BR 19,922 22,813 2,011 − 2,011 2,608 (271) − (271) (282) Gaspetro 1,899 2,919 800 97 897 1,074 (265) − (265) (307) PNBV 1,001 152 1,861 31 1,892 2,236 (7,811) − (7,811) (7,632) Transpetro 219 197 428 213 641 786 (1,146) − (1,146) (1,125) PIB-BV Holanda (96) 150 1,844 126 1,970 2,287 (19,897) (142,140) (162,037) (180,718) Fundo de Investimento Imobiliário (88) (67) 73 − 73 158 (225) (1,681) (1,906) (1,830) Thermoelectrics (71) (50) 14 321 335 455 (123) (1,007) (1,130) (1,127) Logigas (66) − 50 1,068 1,118 1,078 (494) − (494) (445) TAG 15 107 196 893 1,089 1,075 (1,618) − (1,618) (1,990) Petroquimica Suape − − 30 400 430 290 (1) − (1) (1) CITEPE − − 103 537 640 577 − Other subsidiaries 848 1,532 522 206 728 1,921 (614) − (614) (966) 23,583 27,753 7,932 3,892 11,824 14,545 (32,465) (144,828) (177,293) (196,423) Structured Entities CDMPI (52) (15) − (324) (1,900) (2,224) (2,172) PDET Off Shore (28) (15) − (303) (704) (1,007) (1,161) (80) (30) − (627) (2,604) (3,231) (3,333) Associates Companies from the petrochemical sector 2,538 2,769 561 − 561 559 (135) (80) (215) (172) Other associates 4 (8) 48 5 53 72 (48) − (48) (52) 2,542 2,761 609 5 614 631 (183) (80) (263) (224) 26,045 30,484 8,541 3,897 12,438 15,176 (33,275) (147,512) (180,787) (199,980) (*) Includes its subsidiaries and joint ventures. Annual rates for intercompany loans Parent Company Assets Liabilities Up to 5% − − − (5,623) From 5.01% to 7% 80 81 (39,551) (45,842) From 7.01% to 9% 115 128 − − More than 9.01% 56 57 − − 251 266 (39,551) (51,465) Non standardized receivables investment fund The Parent Company invests in the receivables investment fund FIDC-NP (FIDC-NP and FIDC-P, as of December 31, 2015), which comprises mainly receivables and non-performing receivables arising from the operations performed by subsidiaries of the Petrobras Group. Investments in FIDC-NP and FIDC-P are recognized as marketable securities. The assignment of performing and non-performing receivables is recognized as current debt within current liabilities. Parent Company Marketable securities 4,642 7,812 Assignments of non-performing receivables (17,658) (20,779) Jan-Mar/2016 Jan-Mar/2015 Finance income FIDC P and NP 257 155 Finance expense FIDC P and NP (613) (416) Net finance income (expense) (356) (261) Collateral Granted Petrobras collateralizes certain financial transactions carried out by its foreign subsidiaries. Petrobras, based on contractual clauses that support the financial transactions between foreign subsidiaries and third parties, collateralizes the payment of debt service in the event that a subsidiary defaults on a financing agreement. 40 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The outstanding balances of financial transactions carried out by these subsidiaries and collateralized by Petrobras are set out below: Maturity date of the loans PGF (*) PGT (**) PNBV TAG Others Total Total 2016 13,423 1,779 3,506 − 548 19,256 29,089 2017 16,905 − 2,176 − 1,170 20,251 22,132 2018 19,429 8,897 10,807 − 2,324 41,457 45,479 2019 27,513 20,998 8,577 − 658 57,746 63,241 2020 16,789 18,969 2,139 − 7,285 45,182 48,680 2021 21,725 − 890 − 5,862 28,477 30,753 2022 and thereafter 73,626 31,824 8,725 16,139 4,407 134,721 148,579 189,410 82,467 36,820 16,139 22,254 347,090 387,953 (*) Petrobras Global Finance B.V., subsidiary of PIBBV. (**) Petrobras Global Trading B.V., subsidiary of PIBBV. Investment in an investment fund by subsidiaries abroad As of March 31, 2016, a subsidiary of PIB BV had R$ 14,442 (R$ 15,623 as of December 31, 2015) invested in an investment fund abroad that held debt securities of Petrobras, of TAG (a subsidiary of Petrobras) and its subsidiaries, and of consolidated structured entities, mainly with respect to the following projects: Gasene, Malhas, CDMPI, CLEP and Marlim Leste (P-53). Transactions with joint ventures, associates, government entities and pension funds The balances of significant transactions are set out in the following table: Consolidated Jan-Mar/ Jan-Mar/ Income (expense) Assets Liabilities Income (expense) Assets Liabilities Joint ventures and associates State-controlled gas distributors 1,835 794 229 2,739 996 281 Petrochemical companies 2,501 565 216 2,785 565 174 Other associates and joint ventures 614 470 1,640 591 524 1,768 4,950 1,829 2,085 6,115 2,085 2,223 Government entities Government bonds 132 3,612 − 363 4,352 − Banks controlled by the Federal Government (2,933) 10,424 91,760 (3,775) 10,181 95,034 Receivables from the Electricity sector (note 7.4) 966 13,598 − 1,509 13,335 − Petroleum and alcohol account - receivables from Federal government 4 861 − 2 857 − Others 249 1,325 845 38 1,190 1,230 (1,582) 29,820 92,605 (1,863) 29,915 96,264 Pension plans − 241 202 − 141 431 3,368 31,890 94,892 4,252 32,141 98,918 Revenues, mainly sales revenues 5,829 7,626 Foreign exchange and inflation indexation charges, net (466) (2,229) Finance income (expenses), net (1,995) (1,145) Current assets 7,930 8,806 Non-current assets 23,960 23,335 Current liabilities 13,320 12,683 Non-current liabilities 81,572 86,235 3,368 31,890 94,892 4,252 32,141 98,918 Compensation of employees and officers The total compensation of Petrobras’ (Parent Company) key management is set out as follows: 41 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Officers Board (members and alternates) Total Officers Board (members) Total Wages and short-term benefits 3.5 0.4 3.9 4.1 0.2 4.3 Social security and other employee-related taxes 1.0 0.1 1.1 1.1 0.1 1.2 Post-employment benefits (pension plan) 0.4 − 0.4 0.2 − 0.2 Total compensation recognized in the statement of income 4.9 0.5 5.4 5.4 0.3 5.7 Total compensation paid 4.9 0.5 5.4 5.4 0.3 5.7 Average number of members in the period (*) 8 15 23 8 10 18 Average number of paid members in the period (**) 8 12 20 8 9 17 (*) Monthly average number of members. (**) Monthly average number of paid members. In the first quarter of 2016 the board members and officers of the Petrobras group received R$ 17.9 as compensation (R$ 15.8 in the first quarter of 2015). The compensation of the Advisory Committees to the Board of Directors is apart from the fixed compensation set for the Board members and, therefore, has not been classified under compensation of Petrobras’ key management. In the first quarter of 2016, the alternates of Board members which are also members of these committees received the amount of R$ 39 thousand as compensation (R$ 47 thousand including related charges). Provision for decommissioning costs Non-current liabilities Opening balance 35,728 21,958 Adjustment to provision (*) 516 16,812 Payments made (1,113) (4,149) Interest accrued 571 753 Others (98) 354 Closing balance 35,604 35,728 (*) Includes R$ 493 related to assets previously classified as held for sale as of March 31, 2016. Taxes Income taxes and other taxes Income tax and social contribution Consolidated Current assets Current liabilities Taxes in Brazil 3,714 3,743 943 242 Taxes abroad 86 96 182 168 3,800 3,839 1,125 410 Consolidated Other taxes and contributions Current assets Non-current assets Current liabilities Non-current liabilities (*) Taxes In Brazil: Current / Deferred ICMS (VAT) 3,165 3,151 2,383 2,364 3,863 4,081 − − Current / Deferred PIS and COFINS (taxes on revenues) 2,831 2,913 8,074 7,913 1,093 1,902 − − CIDE 94 72 − − 402 449 − − Production Taxes (Special participation / Royalties) − 1,003 2,428 − − Withholding income tax and social contribution − 1,265 1,698 − 60 REFIS and PRORELIT − 815 1,068 − 43 Others 554 585 447 718 688 956 − 6,644 6,721 10,904 10,995 9,129 12,582 − 103 Taxes abroad 168 172 16 22 549 557 − − 6,812 6,893 10,920 11,017 9,678 13,139 − 103 (*) The values of other taxes in non-current liabilities are classified in others. 42 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Tax amnesty programs – State Tax ( Programas de Anistias Estaduais ) In 2016, the Company decided to benefit from a State Tax Amnesty Program pursuant to the Decrees 61,625/2015 and 61,788/2016 enacted by the state of São Paulo. As a result of the respective tax settlement, the Company charged to income R$ 51, of which R$42 was recognized as other taxes expenses and R$ 9 as finance expenses. 43 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Deferred income tax and social contribution - non-current The changes in the deferred income tax and social contribution are presented as follows: Consolidated Property, Plant and Equipment Oil and gas exploration costs Others (*) Loans, trade and other receivables / payables and financing Finance leases Provision for legal proceedings Tax losses Inventories Employee benefits Others Total Balance at January 1, 2015 (36,249) (595) 10,155 (1,573) 1,397 15,191 1,302 5,371 (378) (5,379) Recognized in the statement of income for the year (4,061) 5,894 (1,687) 186 1,712 6,789 74 (612) 616 8,911 Recognized in shareholders’ equity − − 20,961 − − (336) − (54) − 20,571 Cumulative translation adjustment − 106 2 − (14) 501 (4) 3 (276) 318 Use of tax credits - REFIS and PRORELIT − (1,853) − − − (1,853) Others − (362) 296 21 (3) 73 7 (27) 11 16 Balance at December 31, 2015 (40,310) 5,043 29,727 (1,366) 3,092 20,365 1,379 4,681 (27) 22,584 Recognized in the statement of income for the period 1,213 (2,164) (46) (157) 343 2,448 (309) 19 66 1,413 Recognized in shareholders’ equity − − (8,470) − − (10) − − − (8,480) Cumulative translation adjustment − (31) 11 − 5 (97) − (11) (14) (137) Others − − 9 − 5 14 Balance at March 31, 2016 (39,097) 2,848 21,231 (1,523) 3,440 22,706 1,070 4,689 30 15,394 Deferred tax assets 23,490 Deferred tax liabilities (906) Balance at December 31, 2015 22,584 Deferred tax assets 16,206 Deferred tax liabilities (812) Balance at March 31, 2016 15,394 (*) Mainly includes capitalized borrowing costs and impairment losses of assets. The Company recognizes the deferred tax assets based on projections of taxable profits in future periods which are revised annually. The deferred tax assets will be realized in a ten years perspective, in proportion to the realization of the provisions and the final resolution of future events, both of which are based on Business and Management Plan – BMP assumptions. 44 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Reconciliation between statutory tax rate and effective tax expense rate A reconciliation between tax expense and the product of “income before income taxes” multiplied by the Brazilian statutory corporate tax rates is set out in the table below: Consolidated Jan-Mar/2016 Jan-Mar/2015 Income (loss) before income taxes (157) 7,551 Nominal income taxes computed based on Brazilian statutory corporate tax rates (34%) 53 (2,567) Adjustments to arrive at the effective tax rate: Different jurisdictional tax rates for companies abroad 410 659 Brazilian income taxes on income of companies incorporated outside Brazil (*) (88) − Tax incentives 27 14 Tax loss carryforwards (unrecognized tax losses) (314) (765) Non-taxable income (non-deductible expenses), net (**) (341) (278) Others 29 (86) Income tax and social contribution benefit (expense) (224) (3,023) Deferred income tax and social contribution 1,413 (2,044) Current income tax and social contribution (1,637) (979) (224) (3,023) Effective tax rate of income tax and social contribution (142.7)% 40.0% (*) Relates to Brazilian income taxes on earnings of offshore investees generated during the first quarter of 2016, as established by the 12,973/2014 Law. (**) Includes results in equity-accounted investments. 45 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Employee benefits (Post-Employment) Pension and medical benefits The Company sponsors defined benefit and variable contribution pension plans in Brazil and abroad, as well as defined-benefit medical plans for employees in Brazil (active and retirees) and their dependents. See note 22 to the consolidated financial statement for the year ended December 31, 2015 for detailed information about pension and medical benefits sponsored by the Company. Changes in the pension and medical defined benefits to employees are set out as follows: Consolidated Pension Plans Medical Plan Other Plans Total Petros Petros 2 AMS Balance at January 1, 2015 20,916 762 23,957 283 45,918 (+) Remeasurement effects recognized in OCI 584 (692) 354 (44) 202 (+) Costs incurred in the year 2,879 207 3,213 89 6,388 (-) Contributions paid (644) − (1,155) (18) (1,817) (-) Payments related to the Term of Financial Commitment (TFC) (550) − − − (550) Others − − − 33 33 Balance at December 31, 2015 23,185 277 26,369 343 50,174 Current 1,438 − 1,111 7 2,556 Non-current 21,747 277 25,258 336 47,618 23,185 277 26,369 343 50,174 (+) Costs incurred in the period 891 29 1,060 25 2,005 (-) Contributions paid (155) − (271) (12) (438) Others − − − (30) (30) Balance at March 31, 2016 23,921 306 27,158 326 51,711 Current 1,600 − 1,111 6 2,717 Non-current 22,321 306 26,047 320 48,994 23,921 306 27,158 326 51,711 Pension and medical benefit expenses, net recognized in the statement of income are set out as follows: Consolidated Pension Plans Medical Plan Other Plans Total Petros Petros 2 AMS Current service cost 72 19 113 11 215 Net interest cost over net liabilities / (assets) 819 10 947 14 1,790 Net costs for Jan-Mar/2016 891 29 1,060 25 2,005 Related to active employees: Included in the cost of sales 219 15 242 3 479 Included in operating expenses 114 10 142 21 287 Related to retired employees 558 4 676 1 1,239 Net costs for Jan-Mar/2016 891 29 1,060 25 2,005 Net costs for Jan-Mar/2015 726 62 875 21 1,684 As of March 31, 2016, the Company had pledged crude oil and oil products totaling R$ 6,539, which are been reviewed, as collateral for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in 2008 (R$ 6,711 as of December 31, 2015). In the first quarter of 2016, the Company's contribution to the defined contribution portion of the Petros Plan 2 was R$ 213 (R$ 222 in the first quarter of 2015). 46 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Voluntary Separation Incentive Plan In January 2014, the Company launched a Voluntary Separation Incentive Plan (PIDV 2014), which was developed within the context of its Productivity Optimization Plan (POP) to contribute to the achievement of the goals set out in the Business and Management Plan. On March 31, 2014, the Company recognized a provision for the estimated charges. The amounts are subject to changes resulting from employees who cancel their requests for voluntary separation, impacts of Collective Bargaining Agreements, which might increase salaries before separation, inflation-indexation of the floor and the cap based on the Brazilian Consumer Price Index (IPCA), as well as variable additional incentives earned by employees. On October 13, 2015, Petrobras Distribuidora S.A. launched a Voluntary Separation Incentive Plan (PIDV BR 2015), aligning the expectations of its employees. The enrollment period ended on December 30, 2015 with 345 employees enrolled. From November 30, 2015 to December 18, 2015, the Company re-opened the plan for eligible employees, achieving 374 additional enrollees. As of March 31, 2016, 6,946 and 201 separations were made for voluntary separation of employees who enrolled in the in PIDV 2014 and in PIDV BR 2015, respectively. Changes in the provision during the first quarter of 2016 are set out as follows: Consolidated Balance as of December 31, 2015 777 Revision of provision 1 Separations in the period (229) Balance as of March 31, 2016 549 Current 390 Non-current 159 47 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Shareholders’ equity Share capital As of March 31, 2016, subscribed and fully paid share capital was R$ 205,432, represented by 7,442,454,142 outstanding common shares and 5,602,042,788 outstanding preferred shares, all of which are registered, book-entry shares with no par value. Preferred shares have priority on returns of capital, do not grant any voting rights and are non-convertible into common shares. Other comprehensive income In the first quarter of 2016, the Company recognized the following charges mainly as a result of an 8.9% appreciation of the Brazilian real against the U.S. dollar: · Cumulative translation adjustment of R$ 8,477, resulting from the translation of financial statements of subsidiaries with functional currencies other than the Brazilian Real; · Foreign exchange variation gains of R$ 16,443 (after taxes and amounts reclassified to the statement of income) recognized in the Company's shareholders' equity during the first quarter of 2016, as a result of its cash flow hedge accounting policy. The cumulative balance of foreign exchange variation losses as of March 31, 2016 was R$ 41,848 (after taxes), as set out in note 31.2. Earnings (losses) per share Consolidated Jan-Mar/2016 Jan-Mar/2015 Net income (loss) attributable to Shareholders of Petrobras (1,246) 5,330 Weighted average number of common and preferred shares outstanding 13,044,496,930 13,044,496,930 Basic and diluted earnings (losses) per common and preferred share (R$ per share) (0.10) 0.41 Sales revenues Consolidated Jan-Mar/2016 Jan-Mar/2015 Gross sales 89,895 93,065 Sales taxes (*) (19,558) (18,712) Sales revenues (**) 70,337 74,353 Diesel 22,802 23,956 Automotive gasoline 14,704 13,363 Jet fuel 2,294 2,579 Liquefied petroleum gas 2,489 2,175 Naphtha 1,521 1,643 Fuel oil (including bunker fuel) 1,131 2,204 Other oil products 2,794 2,624 Subtotal oil products 47,735 48,544 Natural gas 4,023 4,874 Ethanol, nitrogen products and renewables 3,466 2,888 Electricity, services and others 2,768 4,281 Domestic market 57,992 60,587 Exports 5,121 5,683 Sales abroad (***) 7,224 8,083 Foreign market 12,345 13,766 Sales revenues (**) 70,337 74,353 (*) Includes, mainly, CIDE, PIS, COFINS e ICMS. (**) Sales revenues by business segment are set out in note 28. (***) Sales revenues from operations outside of Brazil, other than exports. Other expenses, net Consolidated Jan-Mar/2016 Jan-Mar/2015 Unscheduled stoppages and pre-operating expenses (2,051) (941) Pension and medical benefits (retirees) (1,239) (947) Gains / (losses) related to legal, administrative and arbitration proceedings (1,146) (833) Impairment (losses) / reversals (294) (3) Institutional relations and cultural projects (238) (381) Health, safety and environment (79) (71) Gains / (losses) on disposal/write-offs of assets (98) 406 Reimbursements from E&P partnership operations 546 141 Others 334 (48) (4,265) (2,677) 48 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Costs and Expenses by nature Consolidated Jan-Mar/2016 Jan-Mar/2015 Raw material and products for resale (18,161) (24,987) Materials, third-party services, freight, rent and other related costs (15,852) (14,858) Depreciation, depletion and amortization (12,649) (8,516) Employee compensation (7,609) (7,754) Production taxes (2,433) (4,554) Unscheduled stoppages and pre-operating expenses (2,051) (941) (Losses) / Gains on legal, administrative and arbitration proceedings (1,146) (833) Exploration expenditures written-off (includes dry wells and signature bonuses) (579) (576) Allowance for impairment of trade receivables (503) 863 Other taxes (542) (753) Impairment (losses) / reversals (294) (3) Institutional relations and cultural projects (238) (381) Health, safety and environment (79) (71) Gains / (losses) on disposal/write-offs of assets (98) 406 Changes in inventories 45 1,604 (62,189) (61,354) In the Statement of income Cost of sales (49,329) (51,943) Selling expenses (3,751) (1,724) General and administrative expenses (2,652) (2,710) Exploration costs (1,147) (983) Research and development expenses (503) (564) Other taxes (542) (753) Other expenses, net (4,265) (2,677) (62,189) (61,354) Net finance income (expense) Consolidated Jan-Mar/2016 Jan-Mar/2015 Debt interest and charges (6,779) (4,627) Foreign exchange gains (losses) and inflation indexation charges on net debt (*) (4,132) (2,533) Income from investments and marketable securities 456 503 Financial result on net debt (10,455) (6,657) Capitalized borrowing costs 1,476 1,448 Gains (losses) on derivatives 28 (11) Interest income from marketable securities 17 6 Other foreign exchange gains (losses) and indexation charges, net 683 (170) Other finance expenses and income, net (442) (237) Finance income (expenses), net (8,693) (5,621) Income 886 734 Expenses (6,146) (3,691) Foreign exchange gains (losses) and inflation indexation charges, net (3,433) (2,664) (8,693) (5,621) (*) Includes debt raised in Brazil (in Brazilian reais) indexed to the U.S. dollar. Supplemental information on statement of cash flows Consolidated Jan-Mar/2016 Jan-Mar/2015 Amounts paid / received during the period Income tax and social contribution paid 180 621 Withholding income tax paid on behalf of third-parties 1,180 1,091 Capital expenditures and financing activities not involving cash Purchase of property, plant and equipment on credit 90 9 Provision for decommissioning costs 22 68 49 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Segment information The Extraordinary General Meeting held on April 28, 2016 approved adjustments to the Company’s organization structure and governance and management model, aiming to align the organization with the new conditions faced by the oil and gas industry and to prioritize profitability and capital discipline. The new model does not propose discontinuing operations, however, it does consider merge of operations. Accordingly, the Company may reassesses its current business segment information structure in order to improve management business analysis, as well as decision-making regarding investments and resources allocation. Consolidated assets by Business Area - 03.31.2016 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution Corporate Eliminations Total Current assets 15,454 32,691 8,306 194 9,314 92,491 (12,207) 146,243 Non-current assets 459,375 142,003 64,986 2,032 11,702 34,106 (1,287) 712,917 Long-term receivables 25,369 9,357 4,882 12 3,539 25,608 (1,150) 67,617 Investments 6,339 4,264 1,796 1,667 127 23 − 14,216 Property, plant and equipment 419,329 127,749 57,092 353 7,233 7,605 (137) 619,224 Operating assets 303,533 111,594 48,928 351 6,152 6,503 (137) 476,924 Under construction 115,796 16,155 8,164 2 1,081 1,102 − 142,300 Intangible assets 8,338 633 1,216 − 803 870 − 11,860 Total Assets 474,829 174,694 73,292 2,226 21,016 126,597 (13,494) 859,160 Consolidated assets by Business Area - 12.31.2015 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution Corporate Eliminations Total Current assets 14,215 35,247 10,398 176 8,979 112,715 (12,149) 169,581 Non-current assets 469,181 142,384 65,625 1,709 11,609 41,350 (1,304) 730,554 Long-term receivables 25,250 9,309 5,303 12 3,355 32,792 (1,142) 74,879 Investments 7,054 3,431 1,781 1,339 134 33 − 13,772 Property, plant and equipment 428,447 128,982 57,300 358 7,296 7,610 (162) 629,831 Operating assets 310,761 112,470 47,611 317 6,175 5,798 (162) 482,970 Under construction 117,686 16,512 9,689 41 1,121 1,812 − 146,861 Intangible assets 8,430 662 1,241 − 824 915 − 12,072 Total Assets 483,396 177,631 76,023 1,885 20,588 154,065 (13,453) 900,135 50 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Consolidated Statement of Income by Business Area Consolidated Statement of Income per Business Area - 03.31.2016 Jan-Mar/2016 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution Corporate Eliminations Total Sales revenues 23,675 53,085 9,391 228 25,231 − (41,273) 70,337 Intersegments 22,988 15,557 2,130 219 379 − (41,273) − Third parties 687 37,528 7,261 9 24,852 − − 70,337 Cost of sales (20,837) (39,099) (7,563) (248) (23,291) − 41,709 (49,329) Gross profit (loss) 2,838 13,986 1,828 (20) 1,940 − 436 21,008 Income (Expenses) (3,611) (2,491) (734) (118) (1,987) (3,992) 73 (12,860) Selling, general and administrative (508) (2,155) (634) (25) (1,691) (1,481) 91 (6,403) Exploration costs (1,147) − (1,147) Research and development (209) (68) (21) (2) − (203) − (503) Other taxes (62) (143) (170) (2) (38) (127) − (542) Other expenses, net (1,685) (125) 91 (89) (258) (2,181) (18) (4,265) Net income (loss) before financial results, profit sharing and income taxes (773) 11,495 1,094 (138) (47) (3,992) 509 8,148 Financial income (expenses), net − (8,693) − (8,693) Share of earnings in equity-accounted investments (99) 375 56 43 7 6 − 388 Net Income (loss) before income taxes (872) 11,870 1,150 (95) (40) (12,679) 509 (157) Income tax and social contribution 263 (3,908) (372) 47 16 3,904 (174) (224) Net income (loss) (609) 7,962 778 (48) (24) (8,775) 335 (381) Net income (loss) attributable to: Shareholders of Petrobras (605) 7,976 757 (48) (25) (9,636) 335 (1,246) Non-controlling interests (4) (14) 21 − 1 861 − 865 (609) 7,962 778 (48) (24) (8,775) 335 (381) 51 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Consolidated Statement of Income per Business Area Consolidated Statement of Income per Business Area - 03.31.2015 Jan-Mar/2015(*) Exploration and Production Refining, Transportation & Marketing Gas & Power (**) Biofuels Distribution Corporate Eliminations Total Sales revenues 27,037 56,115 10,993 156 27,158 − (47,106) 74,353 Intersegments 26,029 18,735 1,689 150 503 − (47,106) − Third parties 1,008 37,380 9,304 6 26,655 − − 74,353 Cost of sales (20,006) (44,670) (9,249) (164) (24,818) − 46,964 (51,943) Gross profit 7,031 11,445 1,744 (8) 2,340 − (142) 22,410 Expenses (1,877) (2,172) (131) (37) (1,428) (3,935) 169 (9,411) Selling, general and administrative (469) (1,721) 627 (27) (1,457) (1,558) 171 (4,434) Exploration costs (983) − (983) Research and development (220) (95) (43) (6) (1) (199) − (564) Other taxes (52) (184) (719) − (33) 235 − (753) Write-off - overpayments incorrectly capitalized − Impairment of property, plant and equipment, intangible and other assets − Other expenses, net (153) (172) 4 (4) 63 (2,413) (2) (2,677) Net income (loss) before financial results, profit sharing and income taxes 5,154 9,273 1,613 (45) 912 (3,935) 27 12,999 Financial income (expenses), net − (5,621) − (5,621) Share of earnings in equity-accounted investments 20 65 100 (20) 8 − − 173 Profit sharing − Net Income (loss) before income taxes 5,174 9,338 1,713 (65) 920 (9,556) 27 7,551 Income tax and social contribution (1,752) (3,153) (549) 16 (310) 2,734 (9) (3,023) Net income (loss) 3,422 6,185 1,164 (49) 610 (6,822) 18 4,528 Net income (loss) attributable to: Shareholders of Petrobras 3,413 6,183 1,087 (49) 609 (5,931) 18 5,330 Non-controlling interests 9 2 77 − 1 (891) − (802) 3,422 6,185 1,164 (49) 610 (6,822) 18 4,528 (*) For comparative purposes consolidated statement of income by segment as of March 31, 2015 is adjusted in accordance with note 4.2 of the consolidated financial statements as of 31 December, 2015. (**) For comparative purposes, net income includes VAT expenses related to natural gas aquisitions, previously classified in the Corporate segment (R$ 516). 52 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Breakdown of the activities abroad Exploration and Production Refining, Transportation & Marketing Gas & Power Distribution Assets as of 03.31.2016 28,488 4,756 1,526 2,813 Statement of income - Jan-Mar/2016 Sales revenues 1,466 2,886 558 3,184 Intersegments 842 2,208 31 2 Third parties 624 678 527 3,182 Gross profit (loss) 480 (118) 101 314 Net income (loss) before financial results, profit sharing and income taxes 268 (219) 84 79 Net income (loss) attributable to shareholders of Petrobras 111 (210) 112 72 Exploration and Production Refining, Transportation & Marketing Gas & Power Distribution Assets as of 12.31.2015 31,683 5,459 1,577 3,057 Statement of income - Jan-Mar/2015 Sales revenues 1,320 3,295 355 3,104 Intersegments 732 834 24 3 Third parties 588 2,461 331 3,101 Gross profit 417 149 58 288 Net income before financial results, profit sharing and income taxes 393 17 41 75 Net income attributable to shareholders of Petrobras 352 5 69 63 53 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Provisions for legal proceedings Provisions for legal proceedings, judicial deposits and contingent liabilities The Company recognizes provisions based on the best estimate of the costs of proceedings for which it is probable that an outflow of resources embodying economic benefits will be required and that can be reliably estimated. These proceedings mainly include: Labor claims, in particular a review of the methodology by which the minimum compensation based on an employee's position and work schedule ( Remuneração Mínima por Nível e Regime - RMNR ) is calculated and lawsuits concerning remunerated weekly leave; Tax claims including claims related to alleged failure to pay VAT ( ICMS ) tax on jet fuel sales and to Brazilian federal and state tax credits applied that were disallowed; Civil claims related to losses and damages proceedings resulting from the cancellation of an assignment of excise tax (IPI) credits to a third party and failure to pay royalties on oil shale extraction; and Environmental claims regarding fishermen seeking indemnification from the Company for a January 2000 oil spill in the State of Rio de Janeiro. Provisions for legal proceedings are set out as follows: Consolidated Non-current liabilities Labor claims 3,603 3,323 Tax claims 3,640 3,087 Civil claims 2,311 2,069 Environmental claims 233 282 Other claims 11 15 9,798 8,776 Consolidated Opening Balance 8,776 4,091 Additions 1,052 5,294 Use of provision (163) (989) Accruals and charges 204 346 Others (71) 34 Closing Balance 9,798 8,776 Judicial deposits Judicial deposits made in connection with legal proceedings are set out in the table below according to the nature of the corresponding lawsuits: Consolidated Non-current assets Tax 4,222 4,076 Civil 2,767 2,693 Labor 2,833 2,670 Environmental 307 305 Others 13 14 10,142 9,758 Contingent liabilities Contingent liabilities for which either the Company is unable to make a reliable estimate of the expected financial effect that might result from resolution of the proceeding, or a cash outflow is not probable, are not recognized as liabilities in the financial statements but are disclosed in the notes to the financial statements, unless the likelihood of any outflow of resources embodying economic benefits is considered remote. 54 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The estimated contingent liabilities for legal proceedings as of March 31, 2016, for which the possibility of loss is not considered remote are set out in the following table: Consolidated Nature Tax 116,627 Labor 26,143 Civil - General 19,789 Civil - Environmental 5,976 Others 91 168,626 A brief description of the nature of the main contingent liabilities (tax, civil, environmental and labor) is set out in the following table: 55 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Description of tax matters Estimate Plaintiff: Secretariat of the Federal Revenue of Brazil 1) Withholding income tax (IRRF), Contribution of Intervention in the Economic Domain (CIDE), Social Integration Program (PIS) and Contribution to Social Security Financing (COFINS) on remittances for payments of vessel charters. Current status: This claim involves lawsuits in different administrative and judicial stages. 32,868 2) Immediate deduction from the basis of calculation of taxable income (income tax - IRPJ and social contribution - CSLL) of crude oil production development costs in 2008 and 2009. Current status: Awaiting the hearing of an appeal at the administrative level. 12,060 3) Requests to compensate federal taxes disallowed by the Brazilian Federal Tax Authority. Current status: This claim involves lawsuits in different administrative and judicial stages. 8,347 4) Deduction from the basis of calculation of taxable income (income tax - IRPJ and social contribution - CSLL) of amounts payed to Petros Plan, as well as several expenses occurred in 2007 and 2008, related to employee benefits and Petros. Current status: Awaiting the hearing of an appeal at the administrative level. 7,630 5) Income from subsidiaries and associates located outside Brazil, from 2005 to 2010, not included in the basis of calculation of taxable income (IRPJ and CSLL). Current status: Awaiting the hearing of an appeal at the administrative level. 6,719 6) Incidence of social security contributions over contingent bonuses paid to employees. Current status: Awaiting the hearing of an appeal at the administrative level. 2,445 7) Collection of Contribution of Intervention in the Economic Domain (CIDE) from March 2002 to October 2003 on transactions with fuel retailers and service stations protected by judicial injunctions determining that fuel sales were made without gross-up of such tax. Current status: This claim involves lawsuits in judicial stages. 2,045 Plaintiff: State of São Paulo Finance Department 8) Penalty for the absence of a tax document while relocating a rig to an exploratory block, and on the return of this vessel, as well as collection of the related VAT (ICMS), as a result of the temporary admission being unauthorized, because the customs clearance has been done in Rio de Janeiro instead of São Paulo. Current status: This claim involves lawsuits in judicial stages. 5,259 9) Deferral of payment of VAT (ICMS) taxes on B100 Biodiesel sales and the charge of a 7% VAT rate on B100 on Biodiesel inter-state sales, including states in the Midwest, North and, Northeast regions of Brazil and the State of Espírito Santo. Current status: This claim involves lawsuits at administrative level. 2,490 Plaintiff: States of RJ and BA Finance Departments 10) VAT (ICMS) on dispatch of liquid natural gas (LNG) and C5+ (tax document not accepted by the tax authority), as well as challenges on the rights to this credit. Current status: This claim involves lawsuits in different administrative and judicial stages. 3,875 Plaintiff: Municipal governments of the cities of Anchieta, Aracruz, Guarapari, Itapemirim, Marataízes, Linhares, Vila Velha and Vitória 11) Alleged failure to withhold and pay tax on services provided offshore (ISSQN) in favor of some municipalities in the State of Espírito Santo, under the allegation that the service was performed in their "respective coastal waters". Current status: This claim involves lawsuits in administrative and judicial stages. 3,130 Plaintiff: States of SP, RS and SC Finance Departments 12) Collection of VAT (ICMS) related to natural gas imports from Bolivia, alleging that these states were the final destination (consumers) of the imported gas. Current status: This claim involves lawsuits in different administrative and judicial stages, as well as three civil lawsuits in the Federal Supreme Court. 2,586 Plaintiff: States of RJ, RN, AL, AM, PA, BA, GO, MA and SP Finance Departments 13) Alleged failure to write-down VAT (ICMS) credits related to exemption or non-taxable sales made by the Company's customers. Current status: This claim involves lawsuits in different administrative and judicial stages. 2,235 Plaintiff: States of RJ, SP, PR, RO and MG Finance Departments 14) Additional VAT (ICMS) due to differences in rates on jet fuel sales to airlines in the domestic market. Current status: This claim involves lawsuits in different administrative and judicial stages. 3,079 Plaintiff: States of PR, AM, BA, ES, PA, PE and PB Finance Departments 15) Incidence of VAT (ICMS) over alleged differences in the control of physical and fiscal inventories. Current status: This claim involves lawsuits in different administrative and judicial levels. 1,758 Plaintiff: States of RJ, SP, ES and BA Finance Departments 16) Misappropriation of VAT tax credit (ICMS) on the acquisitions of goods that, per the tax authorities, are not related to property, plant and equipment. Current status: This claim involves lawsuits in different administrative and judicial stages. 1,713 Plaintiff: State of Pernambuco Finance Department 17) Alleged incorrect application of VAT (ICMS) tax base with respect to interstate sales of natural gas transport through city-gates in the State of Pernambuco destined to the distributors in that State. The Finance Department of the State of Pernambuco understands that activity as being an industrial activity which could not be characterized as an interstate sale transaction (considering that the Company has facilities located in Pernambuco), and consequently charging the difference on the tax levied on the sale and transfer transactions. Current status: This claim involves lawsuits in different administrative and judicial stages. 1,506 Plaintiff: States of RJ, SP, SE and BA Finance Departments 18) Use of VAT (ICMS) credits on the purchase of drilling rig bits and chemical products used in formulating drilling fluid. Current status: This claim involves lawsuits in different administrative and judicial stages. 1,290 Plaintiff: States of SP, CE, PB, RJ, BA and PA Finance Departments 19) VAT (ICMS) and VAT credits on internal consumption of bunker fuel and marine diesel, destined to chartered vessels. Current status: This claim involves several tax notices from the states in different administrative and judicial stages. 1,250 20) Other tax matters 14,342 Total for tax matters 116,627 56 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Description of labor matters Estimate Plaintiff : Sindipetro of ES, RJ, BA, MG, SP, PE, RN, PR, SC and RS. 1) Class actions requiring a review of the methodology by which the minimum compensation based on an employee's position and work schedule (Remuneração Mínima por Nível e Regime - RMNR) is calculated. Current status: The Company filed its collective bargaining agreement with the Superior Labor Court and, on October 19, 2015, the Court ruled in favor of the Company and notified the Regional Labor Courts of its understanding of the matter. 12,179 Plaintiff : Sindipetro of ES, RJ, BA, MG, SP, PR, CE, SC,SE, PE and RS (*). 2) Class Actions regarding wage underpayments to certain employees due to alleged changes in the methodology used to factor overtime into the calculation of paid weekly rest, allegedly computed based on ratios that are higher than those established by Law No. 605/49. Current status: The collective and individual lawsuits about the matter, that not yet to be passed down in res judicata, are in analysis and awaiting judgment by the Superior Labor Court. The Company has filed an appeal in the Superior Labor Court to overturn a decision with respect to the claim filed by Sindipetro Norte Fluminense (NF) and awaits judgment. 4,956 Plaintiff : Sindipetro of Norte Fluminense – SINDIPETRO/NF 3) The plaintiff claims Petrobras failed to pay overtime for standby work exceeding 12-hours per day. It also demands that the Company respects a 12-hour limit per workday, subject to a daily fine. Current status: Awaiting the Superior Labor Court to judge appeals filed by both parties. 1,129 4) Other labor matters 7,879 Total for labor matters 26,143 Description of civil matters Estimate Plaintiff: Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP 1) Proceedings challenging an ANP order requiring Petrobras to unite Lula and Cernambi fields on the BM-S-11 joint venture; to unite Baúna and Piracicaba fields; and to unite Baleia Anã, Baleia Azul, Baleia Franca, Cachalote, Caxaréu, Jubarte and Pirambu, in the Parque das Baleias complex, which would cause changes in the payment of special participation charges. Current status: The claims are being disputed in court and in arbitration proceedings. As a result of judicial decisions, the arbitrations have been suspended. On the Lula and Cernanbi proceeding, for the alleged differences on the special participation, the Company made judicial deposits. However, with the cancellation of the favorable injunction, currently the payment of these alleged differences have been made directly to ANP, until a final judicial decision is handed down. On the Baúna and Piracicaba proceeding, Petrobras made court-ordered judicial deposits. On the Baleia Anã, Baleia Azul, Baleia Franca, Cachalote, Caxaréu, Jubarte and Pirambu, in the Parque das Baleias complex proceeding, as a result of a judicial decision and of a Chamber of Arbitration ruling, the collection of the alleged differences has been suspended. 5,138 2) Administrative proceedings challenging an ANP order requiring Petrobras to pay special participation fees and royalties (government take) with respect to several fields and alleged failure to comply with the minimum exploration activities program, as well as alleged irregularities in platform measurement systems Current status: This claim involves lawsuits in different administrative and judicial stages. 5,035 Plaintiff: Refinaria de Petróleo de Manguinhos S.A. 3) Lawsuit seeking to recover damages for alleged anti-competitive practices with respect to gasoline, diesel and LPG sales in the domestic market. Current status: This claim is in the judicial stage and was ruled in favor of the plaintiff in the first stage. The Company is taking legal actions to ensure its rights. The Brazilian Antitrust regulator (CADE) has analyzed this claim and did not consider the Company's practices to be anti-competitive. 1,696 Plaintiff: Vantage Deepwater Company e Vantage Deepwater Drilling Inc. 4) Arbitration in the United States for unilateral termination of the drilling service contract tied to ship-probe Titanium Explorer. Current status: The process is in phase of discovery and choice of the chairman of the arbitration panel, where the Company seeks its rights and presents documents to prove the author delinquent in contractual obligations. 1,424 5) Other civil matters 6,496 Total for civil matters 19,789 57 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Description of environmental matters Estimate Plaintiff: Ministério Público Federal, Ministério Público Estadual do Paraná, AMAR - Associação de Defesa do Meio Ambiente de Araucária and IAP - Instituto Ambiental do Paraná 1) Legal proceeding related to specific performance obligations, indemnification and compensation for damages related to an environmental accident that occurred in the State of Paraná on July 16, 2000. Current status: The court partially ruled in favor of the plaintiff, however both parties (the plaintiff and the Company) filed an appeal. 2,513 Plaintiff: Instituto Brasileiro de Meio Ambiente - IBAMA and Ministério Público Federal. 2) Administrative proceedings arising from environmental fines related to exploration and production operations (Upstream) contested because of disagreement over the interpretation and application of standards by IBAMA, as well as a public civil action filed by the Ministério Público Federal for alleged environmental damage due to the accidental sinking of P-36 Platform. Current status: Defense trial and the administrative appeal regarding the fines are pending, and, when it comes to the civil action, the Company appealed the ruling that was unfavorable in the lower court and monitors the use of the procedure that will be judged by the Regional Federal Court. 1,141 3) Other environmental matters 2,322 Total for environmental matters 5,976 Class action and other U.S. actions Class action and other related individual actions Between December 8, 2014 and January 7, 2015, five putative securities class action complaints were filed against the Company in the United States District Court for the Southern District of New York (SDNY). These actions were consolidated on February 17, 2015 (the “Consolidated Securities Class Action”). The Court appointed a lead plaintiff, Universities Superannuation Scheme Limited (“USS”), on March 4, 2015. USS filed a consolidated amended complaint (“CAC”) on March 27, 2015 that purported to be on behalf of investors who: (i) purchased or otherwise acquired Petrobras securities traded on the NYSE or pursuant to other transactions in the U.S. during the period January 22, 2010 and March 19, 2015, inclusive (the “Class Period”), and were damaged thereby; (ii) purchased or otherwise acquired during the Class Period certain notes issued in 2012 pursuant to a registration statement filed with the SEC filed in 2009 , or certain notes issued in 2013 or 2014 pursuant to a registration statement filed with the SEC in 2012 , and were damaged thereby; and (iii) purchased or otherwise acquired Petrobras securities on the Brazilian stock exchange during the Class Period, who also purchased or otherwise acquired Petrobras securities traded on the NYSE or pursuant to other transactions in the U.S. during the same period. The CAC alleged, among other things, that in the Company’s press releases, filings with the SEC and other communications, the Company made materially false and misleading statements and omissions regarding the value of its assets, the amounts of the Company’s expenses and net income, the effectiveness of the Company’s internal controls over financial reporting, and the Company’s anti-corruption policies, due to alleged corruption purportedly in connection with certain contracts, which allegedly artificially inflated the market value of the Company’s securities. On April 17, 2015, Petrobras, Petrobras Global Finance - PGF and the underwriters of notes issued by PGF (the “Underwriter Defendants”) filed a motion to dismiss the CAC. On July 9, 2015, the judge presiding over the Consolidated Securities Class Action ruled on the motion to dismiss, partially granting the Company’s motion. Among other decisions, the judge dismissed claims relating to certain debt securities issued in 2012 under the Securities Act of 1933, as time barred by the Securities Act’s statute of repose and ruled claims relating to securities purchased on the Brazilian stock exchange must be arbitrated, as established in the Company’s bylaws. The judge rejected other arguments presented in the motion to dismiss the CAC and, as a result, the Consolidated Securities Class Action continued with respect to other claims. As allowed by the judge, a second consolidated amended complaint was filed on July 16, 2015, a third consolidated amended complaint was filed on September 1, 2015, among other things extending the Class Period through July 28, 2015 and adding Petrobras America, Inc. as a defendant, and a fourth consolidated amended complaint (“FAC”) was filed on November 30, 2015. The FAC, brought by lead plaintiff and three other plaintiffs – Union Asset Management Holding AG (“Union”), Employees’ Retirement System of the State of Hawaii (“Hawaii”), and North Carolina Department of State Treasurer (“North Carolina”) (collectively, “class plaintiffs”) – brings those claims alleged in the CAC that were not dismissed or were allowed to be re-pleaded under the judge’s July 9, 2015 ruling. On December 7, 2015, Petrobras, PGF, Petrobras America, Inc. and the Underwriter Defendants filed a motion to dismiss the FAC. On December 20, 2015, the judge ruled on the motion to dismiss the FAC, partially granting the motion. Among other decisions, the judge dismissed the claims of USS and Union based on their purchases of notes issued by PGF for failure to plead that they purchased the notes in U.S. transactions. The judge also dismissed claims under the Securities Act of 1933 for certain purchases for which class plaintiffs had failed to plead the element of reliance. The judge rejected other arguments presented in the motion to dismiss the FAC and, as a result, the Consolidated Securities Class Action will continue with respect to the remaining claims. 58 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) On October 15, 2015, class plaintiffs filed a motion for class certification in the Consolidated Securities Class Action, and on November 6, 2015, Petrobras, PGF, Petrobras America, Inc. and the Underwriter Defendants opposed the motion. On February 2, 2016, the judge granted plaintiffs’ motion for class certification, certifying a Securities Act Class represented by Hawaii and North Carolina and an Exchange Act Class represented by USS. In addition to the Consolidated Securities Class Action, to date, 29 lawsuits have been filed by individual investors before the same judge in the SDNY (two of which have been stayed), and one has been filed in the United States District Court for the Eastern District of Pennsylvania, consisting of allegations similar to those in the Consolidated Securities Class Action. On August 21, 2015, Petrobras, PGF and underwriters of notes issued by PGF filed a motion to dismiss certain of the individual lawsuits, and on October 15, 2015, the judge ruled on the motion to dismiss, partially granting the motion. Among other decisions, the judge dismissed several Exchange Act, Securities Act and state law claims as barred by the relevant statutes of repose. The judge denied other portions of the motion to dismiss and, as a result, these actions will continue with respect to other claims brought by these class plaintiffs. On October 31, 2015, the judge ordered that the individual lawsuits before him in the SDNY and the Consolidated Securities Class Action shall be tried together in a single trial that will not exceed a total of eight weeks. On November 5, 2015, the judge ordered that the trial shall begin on September 19, 2016, and on November 18, 2015, the judge ordered that any individual action filed after December 31, 2015 will be stayed in all respects until after the completion of the scheduled trial. These actions are in their early stages and involve highly complex issues that are subject to substantial uncertainties and depend on a number of factors such as the novelty of the legal theories, the information produced in discovery, the timing of court decisions, discovery from adverse parties or third parties, rulings by the court on key issues, analysis by retained experts, and the possibility that the parties negotiate in good faith toward a resolution. In addition, the claims asserted are broad, span a multi-year period and involve a wide range of activities, and the contentions of the plaintiffs in the Consolidated Securities Class Action and the individual additional actions concerning the amount of alleged damages are varied and, at this stage, their impact on the course of the litigation is complex and uncertain. The uncertainties inherent in all such matters affect the amount and timing of the ultimate resolution of these actions. As a result, the Company is unable to make a reliable estimate of eventual loss arising from the litigation. Depending on the outcome of the litigation, we may be required to pay substantial amounts, which could have a material adverse effect on the Company’s financial condition, its consolidated results of operations or its consolidated cash flows for an individual reporting period. The Company has engaged a U.S. firm as legal counsel and intends to defend these actions vigorously. EIG claim involving Sete Brasil On February 23, 2016, EIG Management Company (EIG) and affiliates filed a complaint against Petrobras before the federal court in Washington, DC, alleging that the Company had committed fraud by inducing plaintiffs to invest in Sete Brasil Participações SA ( "Sete"), through communications that failed to disclose the alleged corruption scheme in which the Company and Sete were allegedly involved and that plaintiffs’ investments in Sete allowed Petrobras to perpetuate and expand the corruption scheme. This action is at an early stage, and the allegations and claims in the complaint are being evaluated by Petrobras. The Company intends to engage a U.S. firm as legal counsel to defend this action. Collateral for crude oil exploration concession agreements The Company has granted collateral to the Brazilian Agency of Petroleum, Natural Gas and Biofuels ( Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP ) in connection with the performance of the Minimum Exploration Programs established in the concession agreements for petroleum exploration areas in the total amount of R$ 7,710, of which R$ 4,721 were still in force as of March 31, 2016, net of commitments undertaken. The collateral comprises crude oil from previously identified producing fields, pledged as collateral, amounting to R$ 4,068 and bank guarantees of R$ 653. 59 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Risk management The Company is exposed to a variety of risks arising from its operations, including price risk (related to crude oil and oil products prices), foreign exchange rates risk, interest rates risk, credit risk and liquidity risk. Corporate risk management is part of the Company’s commitment to act ethically and comply with legal and regulatory requirements of the countries where it operates. To manage market and financial risks the Company preferably takes structuring measures through an adequate capital and leverage management. The Company takes account of risks in its business decisions and manages any such risk in an integrated manner in order to enjoy the benefits of diversification. A summary of the derivative financial instruments positions held by the Company and recognized in other current assets and liabilities as of March 31, 2016, as well as the amounts recognized in the statement of income and other comprehensive income and the guarantees given is set out following: Statement of Financial Position Notional value Fair value Asset Position (Liability) Maturity Derivatives not designated for hedge accounting Future contracts (*) - total (8,453) (5,694) 4 149 Long position/Crude oil and oil products 37,655 53,735 − − 2016 Short position/Crude oil and oil products (46,108) (59,429) − − 2016 Options (*) - total 100 123 − 38 Call/Crude oil and oil products 100 − − − 2016 Put/Crude oil and oil products − 123 − 38 2016 Forward contracts - total (6) 24 Long position/ Foreign currency forwards (ARS/USD) (**) USD 0 USD 0 − − 2016 Long position/ Foreign currency forwards (BRL/USD) (**) USD 218 USD 217 (6) 23 2016 Short position/Foreign currency forwards (BRL/USD) (**) USD 0 USD 50 − 1 2016 Derivatives designated for hedge accounting Swap - total (33) (130) Foreign currency - Cross-currency Swap (**) USD 298 USD 298 36 (62) 2016 Interest - Libor / Fixed rate (**) USD 384 USD 396 (69) (68) 2017 Total recognized in the Statement of Financial Position (35) 81 (*) Notional value in thousands of bbl. (**) Amounts in USD are presented in million. Gains/ (losses) recognized in the statement of income (*) Gains/ (losses) recognized in the Shareholders’ Equity (**) Guarantees given as collateral Jan-Mar/2016 Jan-Mar/2015 Jan-Mar/2016 Jan-Mar/2015 Commodity derivatives 20 (42) − − 217 36 Foreign currency derivatives 16 38 8 4 − − Interest rate derivatives (8) (7) (8) (5) − − 28 (11) − (1) 217 36 Cash flow hedge on exports (***) (2,900) (824) 24,913 (27,476) − − (2,872) (835) 24,913 (27,477) 217 36 (*) Amounts recognized in finance income in the period. (**) Amounts recognized as other comprehensive income in the period. (***) Using non-derivative financial instruments as designated hedging instruments, as set out in note 31.2. A sensitivity analysis for the different types of market risks, to which the Company is exposed, based on the derivative financial instruments held as of March 31, 2016 is set out following: 60 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Consolidated Financial Instruments Risk Probable Scenario (*) Stressed Scenario (∆ of 25%) Stressed Scenario (∆ of 50%) Derivatives not designated for hedge accounting Future contracts Crude oil and oil products - price changes 16 (267) (551) Forward contracts Foreign currency - depreciation BRL x USD 39 (194) (388) Options Crude oil and oil products - price changes − (1) (1) 55 (462) (940) Derivatives designated for hedge accounting Swap (25) (224) (373) Debt Foreign currency - appreciation JPY x USD 25 224 373 Net effect − − − Swap 4 (5) (9) Debt Interest - LIBOR increase (4) 5 9 Net effect − − − (*) The probable scenario was computed based on the following risks: oil and oil products prices: fair value on March 31, 2016; R$ x U.S. Dollar - a 5.1% depreciation of the Real; Japanese Yen x U.S. Dollar - a 2.3% depreciation of the Japanese Yen; Peso x U.S. Dollar - a 9.6% depreciation of the Peso; LIBOR Forward Curve - a 0.11% increase throughout the curve. Source: Focus and Bloomberg. Risk management of price risk (related to crude oil and oil products prices) Petrobras does not regularly use derivative instruments to hedge exposures to commodity price cycles related to products purchased and sold to fulfill operational needs. Derivatives are used as hedging instruments to manage the price risk of certain short-term commercial transactions. Foreign exchange risk management Petrobras seeks to identify and manage foreign exchange rate risks based on an integrated analysis of its businesses with the benefits of diversification. The Company’s short-term risk management involves choosing the currency in which to hold cash, such as the Brazilian Real, U.S. dollar or other currency. The foreign exchange risk management strategy may involve the use of derivative financial instruments to hedge certain liabilities, minimizing foreign exchange rate risk exposure. a) Cash Flow Hedge involving the Company’s future exports The Company designates hedging relationships to account for the effects of the existing hedge between a portion of its long-term debt obligations (denominated in U.S. dollars) and its highly probable U.S. dollar denominated future export revenues, so that gains or losses associated with the hedged transaction (the highly probable future exports) and the hedging instrument (debt obligations) are recognized in the statement of income in the same periods. A portion of principal amounts and accrued interest (non-derivative financial instruments), as well as foreign exchange rate forward contracts (derivative financial instruments) have been designated as hedging instruments. Derivative financial instruments expired during the year were replaced by principal and interest amounts in the hedging relationships for which they had been designated. Individual hedging relationships were designated in a one-to-one proportion, meaning that a portion of the highly probable future exports for each month will be the hedged transaction of an individual hedging relationship, hedged by a portion of the Company’s long-term debt. Only a portion of the Company’s forecast exports are considered as highly probable. Whenever a portion of future exports for a certain period for which a hedging relationship has been designated is no longer highly probable, the Company revokes the designation and the cumulative foreign exchange gains or losses that have been recognized in other comprehensive income remain separately in equity until the forecast exports occur. Whenever a portion of future exports for a certain period for which a hedging relationship has been designated is no longer not considered highly probable, but is also no longer expected to occur, any related cumulative foreign exchange gains or losses that have been recognized in other comprehensive income from the date the hedging relationship was designated to the date the Company revoked the designation is immediately recycled from equity to the statement of income as a reclassification adjustment. As of March 31, 2016, a portion of future exports for which a hedging relationship had been designated was no longer expected to occur or not occurred, mainly due to the decrease in international oil prices. Therefore, the hedging relationship was revoked and this portion was reclassified to the statement of income in amount of R$734 in the first quarter of 2016. 61 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The carrying amounts, the fair value as of March 31, 2016, and a schedule of expected reclassifications to the statement of income of cumulative losses recognized in other comprehensive income (shareholders’ equity) based on a USD 1.00 / R$ 3.5589 exchange rate are set out below: Hedging Instrument Hedged Transactions Nature of the Risk Maturity Date Principal Amount (US$ million) Carrying amount as of March 31, 2016 Non-derivative financial instruments (debt: principal and interest) Portion of highly probable future monthly exports revenues Foreign Currency – Real vs U.S. Dollar Spot Rate April 2016 to March 2027 62,827 223,595 Changes in the reference value (principal and interest) US$ million R$ Amounts designated as of December 31, 2015 61,520 240,222 Additional hedging relationships designated, designations revoked and hedging instruments re-designated 3,082 12,296 Exports affecting the statement of income (479) (1,901) Principal repayments / amortization (1,296) (5,009) Foreign exchange variation − (22,013) Amounts designated as of March 31, 2016 62,827 223,595 The ratio of highly probable future exports to debt instruments for which a hedging relationship has been designated in future periods is set out below: Consolidated 2024 to 2027 Average Hedging instruments designated / Highly probable future exports (%) 66 75 80 78 77 61 57 54 52 60 A roll-forward schedule of cumulative foreign exchange losses recognized in other comprehensive income as of March 31, 2016 is set out below: Exchange rate Tax effect Total Balance at December 31, 2015 (88,319) 30,028 (58,291) Recognized in shareholders' equity 22,013 (7,484) 14,529 Reclassified to the statement of income - occurred exports 2,166 (736) 1,430 Reclassified to the statement of income - exports no longer expected or not occurred 734 (250) 484 Balance at March 31, 2016 (63,406) 21,558 (41,848) Additional hedging relationships may be revoked or additional reclassification adjustments from equity to the statement of income may occur as a result of changes in forecast export prices and export volumes following a review in the Company’s business plan. Based on a sensitivity analysis considering a US$ 10/barrel decrease in Brent prices stress scenario, when compared to the Brent price projections in our most recent update of the 2015-2019 Business and Management Plan ( Plano de Negócios e Gestão – PNG ), a R$ 783 reclassification adjustment from equity to the statement of income would occur. A schedule of expected reclassification of cumulative foreign exchange losses recognized in other comprehensive income to the statement of income as of March 31, 2016 is set out below: Consolidated 2024 to Total Expected realization (7,183) (11,245) (11,626) (9,225) (7,345) (6,819) (7,189) (4,394) 1,620 (63,406) b) Cash flow hedges involving swap contracts – Yen x Dollar The Company has a cross currency swap to fix in U.S. dollars the payments related to bonds denominated in Japanese yen and does not intend to settle these contracts before the maturity. The relationship between the derivative and the bonds was designated for cash flow hedge accounting. 62 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) c) Sensitivity analysis for foreign exchange risk on financial instruments A sensitivity analysis is set out below, showing the probable scenario for foreign exchange risk on financial instruments, computed based on external data along with stressed scenarios (a 25% and a 50% change in the foreign exchange rates), except for assets and liabilities of foreign subsidiaries, when transacted in a currency equivalent to their respective functional currencies. Consolidated Financial Instruments Exposure at 03.31.2016 Risk Probable Scenario (*) Stressed Scenario (∆ of 25%) Stressed Scenario (∆ of 50%) Assets 15,334 780 3,834 7,667 Liabilities (241,139) Dollar/ Real (12,271) (60,284) (120,569) Cash flow hedge on exports 223,596 11,378 55,899 111,798 (2,209) (113) (551) (1,104) Liabilities (**) (2,126) Yen/ Dollar 50 (531) (1,062) (2,126) 50 (531) (1,062) Assets 36 − 9 18 Liabilities (227) Euro/ Real 1 (57) (113) (191) 1 (48) (95) Assets 31,962 Euro/ Dollar (1,743) 7,990 15,981 Liabilities (63,447) 3,459 (15,861) (31,723) (31,485) 1,716 (7,871) (15,742) Assets 21 Pound Sterling/ Real 1 5 11 Liabilities (82) (3) (20) (41) (61) (2) (15) (30) Assets 9,207 Pound Sterling/ Dollar (122) 2,302 4,604 Liabilities (18,333) 242 (4,583) (9,167) (9,126) 120 (2,281) (4,563) Assets 2,025 Dollar/ Peso 186 506 1,013 Liabilities (2,079) (191) (520) (1,040) (54) (5) (14) (27) (45,252) 1,767 (11,311) (22,623) (*) On March 31, 2016, the probable scenario was computed based on the following risks: R$ x U.S. Dollar - a 5.1% depreciation of the Real/ Japanese Yen x U.S. Dollar - a 2.3% depreciation of the Japanese Yen/ Peso x U.S. Dollar - a 9.6% depreciation of the Peso / Euro x U.S. Dollar: a 5.2% depreciation of the Euro / Pound Sterling x U.S. Dollar: a 1.3% depreciation of the Pound Sterling/ Real x Euro - a 0.4% appreciation of the Real / Real x Pound Sterling - 3.8% depreciation of the Real. Source: Focus and Bloomberg. (**) A portion of the foreign currency exposure is hedged by a cross-currency swap. Interest rate risk management The Company considers that interest rate risk does not create a significant exposure and therefore, preferably does not use derivative financial instruments to manage interest rate risk, except for specific situations encountered by certain subsidiaries of Petrobras. Credit risk Credit risk management in Petrobras aims at minimizing risk of not collecting receivables, financial deposits or collateral from third parties or financial institutions through efficient credit analysis, granting and management based on quantitative and qualitative parameters that are appropriate for each market segment in which the Company operates. The commercial credit portfolio is broad and diversified and comprises clients from the domestic market and from foreign markets. Credit granted to financial institutions is related to collaterals received, cash surplus invested and derivative financial instruments. It is spread among “investment grade” international banks rated by international rating agencies and Brazilian banks. Liquidity risk Liquidity risk is represented by the possibility of a shortage of cash or other financial assets in order to settle the Company’s obligations on the agreed dates and is managed by the Company based on policies such as: centralized cash management, in order to optimize the level of cash and cash equivalents held and to reduce working capital; a minimum cash level to ensure that cash needed for investments and short-term obligations is met even in adverse market conditions; increasing the number of investors in the domestic and international markets through funding opportunities, preserving a strong presence in the international capital markets and searching for new funding sources, including new markets and financial products, as well as funds under the divestment program. 63 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) During 2015, the Company used traditional funding sources (export credit agencies – ECAs, banking market, capital markets and development banks) to obtain the necessary funding to repay debt and fund its capital expenditures. Proceeds from long-term financing amounted approximately US$1.1 billion in the first quarter of 2016 and the Company also signed a term sheet with the China Development Bank CDB to obtain US$10 billion through financing agreements that are currently being negotiated. A maturity schedule of the Company’s finance debt (undiscounted), including face value and interest payments is set out following: Consolidated Maturity 2021 and thereafter Principal 36,036 41,912 59,040 82,568 57,131 178,081 454,768 497,289 Interest 17,774 22,567 20,960 17,358 12,708 117,502 208,869 230,531 Total 53,810 64,479 80,000 99,926 69,839 295,583 663,637 727,820 Fair value of financial assets and liabilities Fair values are determined based on market prices , when available, or, in the absence thereof, on the present value of expected future cash flows. The fair values of cash and cash equivalents, short term debt and other non-current assets and liabilities are equivalent or do not differ significantly from their carrying amounts. The hierarchy of the fair values of the financial assets and liabilities, recorded on a recurring basis, is set out below: Level 1: inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the entity can access at the measurement date. Level 2: inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. Level 3: inputs are unobservable inputs for the asset or liability. Fair value measured based on Level I Level II Level III Total fair value recorded Assets Marketable securities 2,764 − − 2,764 Commodity derivatives 4 − − 4 Foreign currency derivatives − 36 − 36 Balance at March 31, 2016 2,768 36 − 2,804 Balance at December 31, 2015 3,255 24 − 3,279 Liabilities Foreign currency derivatives − (6) − (6) Interest derivatives − (69) − (69) Balance at March 31, 2016 − (75) − (75) Balance at December 31, 2015 − (130) − (130) There are no material transfers between levels. The estimated fair value for the Company’s long term debt as of March 31, 2016, computed based on the prevailing market rates is set out in note 16.1. Subsequent events Voluntary Separation Incentive Plan – 2016 PIDV On April 1, 2016, Petrobras announced a new voluntary separation incentive program (2016 PIDV) designed to contribute to the achievement of the goals set out in our Business and Management Plan. The 2016 PIDV is open to all employees from April 11, 2016 up to August 31, 2016. Provisions for charges will be recognized through such period according to the enrollment of our workforce to this program. The effective cost to implement the 2016 PIDV will depend on certain variables, for example, number of enrollments and specific conditions of each employee. 64 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Sale of Petrobras Argentina On May 3, 2016, the Company concluded the negotiations with Pampa Energía of the main terms and conditions for the sale the entire interest in Petrobras Participaciones S.L. ("PPSL"), which holds 67,19% interest in Petrobras Argentina (PESA). The base price of the deal is US$892, without taking into account the effect of price adjustments and the tax impact. This transaction is part of the Divestment Program in the Company Business and Management Plan 2015-2019 and its conclusion is subject to the deliberation and approval of its final terms and conditions by the Executive Board and Board of Directors, as well as the appropriate regulatory agencies. Sale of distribution assets in Chile On May 3, 2016, the Company concluded the negotiations with Southern Cross Group of the main terms and conditions for the sale its whole interest in Petrobras Chile Distribución Ltda. (“PCD”), owned through Petrobras Caribe Ltd. The final value of the deal, subject to price adjustments tax impact, is estimated to be US$490. This transaction is part of the Divestment Program in the Company Business and Management Plan 2015-2019 and is still subject to the deliberation and approval of its final terms and conditions by the Executive Board, Board of Directors and the Executive Committee of Southern Cross, as well as the appropriate regulatory approvals. Financing contract with China Exim Bank On May 9, 2016, the Company signed with the China Exim Bank a term sheet containing the main terms and conditions for a financing contract of US$1 billion and the final agreement is under negotiation. 65 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Correlation between the notes disclosed in the complete annual financial statements as of December 31, 2015 and the interim statements as of March 31, 2016 Number of notes Notes to the Financial Statements Annual for 2015 Quarterly information for 1Q-2016 The Company and its operations 1 1 Basis of preparation of interim financial statements 2 2 The “Lava Jato (Car Wash) Operation” and its effects on the Company 3 3 Basis of consolidation (*) 4 Accounting policies 4 5 Cash and cash equivalents and Marketable securities 7 6 Trade receivables 8 7 Inventories 9 8 Assets held for sale (**) 9 Investments 11 10 Property, plant and equipment 12 11 Intangible assets 13 12 Impairment 14 13 Exploration for and evaluation of oil and gas reserves 15 14 Trade payables 16 15 Finance debt 17 16 Leases 18 17 Related parties 19 18 Provision for decommissioning costs 20 19 Taxes 21 20 Employee benefits (Post-employment) 22 21 Shareholders' equity 23 22 Sales revenues 24 23 Other expenses, net 25 24 Costs and Expenses by nature 26 25 Net finance income (expense) 27 26 Supplementary information on the statement of cash flows 28 27 Segment reporting 29 28 Provisions for legal proceedings, contingent liabilities and contingent assets 30 29 Guarantees for concession agreements for petroleum exploration 32 30 Risk management and derivative instruments 33 31 Fair value of financial assets and liabilities 34 32 Subsequent events 35 33 (*) Summary of significant accounting policies (**) Disposal of assets and legal mergers The notes to the annual report 2015 that were suppressed in the 1Q-2016 because they do not have significant changes and / or may not be applicable to interim financial information are as follows: Notes to the Financial Statements Number of notes Critical accounting policies: key estimates and judgments 5 New standards and interpretations 6 Disposal of assets and legal mergers 10 Petroleum and alcohol accounts - receivables from Federal Government 19.6 Contingent assets 30.5 Commitments to purchase natural gas 31 Capital management 33.4 Insurance 33.7 66 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 13, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
